 WESTINGHOUSE ELECTRIC SUPPLY COMPANY407W. NelsonC. StanfordP.WatkinsP. NewsomE. StephensonR. WashingtonL. NorwoodE. StewartA. White0. PattersonJ. StricklandDeWittWilliamsW. RandolphIll.StricklandH. W. WilliamsE. RedmonW. StricklandB. WilsonA. ReedS. TaylorL.WilsonV. ReedE. ThomasB.WoodsW. Richmond1.VaughtB. WootenA. SaulsberryR. VensonJ.WootenC. C. SharpL.WalkerH. WynnC. D. Smith0.WalkerS. SmithW. J. WardAppendix CEmployees to be offered reinstatement and to be made whole for any loss ofpay ih the manner set forth in the Intermediate Report :Al. AndersonC. BarronS. BowlingI BoydJ. BryantL. ByrdW. ClaytonEva ClaytonJ. E. Couch0. DodsonJ. DornR Hardwick1.HarrisA. HesterA F. HowardJerry JacksonE JettA. L. JonesBen JonesE. JoyA. KizerG. W. LeeL. C. MarrR. MarrB. L. MatthewsR E MickenItOsbyW. PayneW PorterT. PowellS. PryorK. RobersonT. J. RobertsonJ RobisonR. SherrodG. Smith11. SmithJ. SturgissC.WallsC. L. WatsonW. WilliamsonLeland WilsonW. B. WrenWESTINGHOUSE ELECTRICSUPPLYCOMPANYandFEDERATION OFWESTINGHOUSE INDEPENDENT SALARIEDUNIONS.CaseNo. 6-CA-234.September26,1951Decision and OrderOn December 11, 1950, Trial Examiner William F. Scharnikowissued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices within the meaning of Section 8 (a) (1), (3),and (5) of the Act, and recommending that it cease and desist there-found and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices.Thereafter, the General Counsel, the charging Union, and96 NLRB No. 58. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent filed exceptions to the Intermediate Report and sup-porting briefs.The Respondent also requested oral argument beforethe Board. This request is denied as the record and the briefs, in ouropinion, adequately present the issues and the positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case and hereby adopts the Trial Examiner's findings, conclusions,and recommendations except as modified herein.-1.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (1) and (5) of the Act.However, unlike theTrial Examiner, we do not find that the Respondent refused to bargainwith the Union in good faith by its delay of negotiations from August16 to September 21, 1949, or by its earlier delay between February 14and April 25, 1949.Our finding of a violation is predicated upon the fact that theRespondent refused to disclose to the Union the information con-tained in its survey chart.Thus, at the September 21 negotiationmeeting, which the Respondent had asked the Union to defer pendingcompletion of its survey of rates paid by other area employers, theparamount issue still in dispute was salary rate ranges.The Respond-ent urged the Union to accept its existing rates, arguing that itssurvey confirmed that it was paying equal or better salaries.TheUnion asked the Respondent to substantiate this argument.At thattime, the Respondent had completed its survey and had preparedmimeographed copies of a chart tabulating the results of the surveywithout identifying any of the employers involved. Such a chartcould have been shown to the Union without disclosing confidentialdata, as the Respondent in effect admits.The Trial Examinercredited the testimony of the Union's representatives, who denied thatthe Respondent showed them the chart. The Trial Examiner refusedto credit contrary testimony of the Respondent's witnesses.Absentpersuasive reasons on the record as a whole for disturbing this credi-bility resolution, we adopt it .2As the information disclosed in thesurvey was clearly relevant to the salary rate range issue and the1The Intermediate Report contains some minor inaccuracies,none of which affects ourultimate conclusions.For example, it was Harold J. Peterson and not Wilbur C. Maglierlwho testified that Williams stated that in the past "we did not have to bother with wagescales and wage structure,and wage structure sheets."Similar insubstantial inaccuraciesin the Intermediate Report require no further comment herein.2 SeeWood Manufacturing Company,95 NLRB 633. We note that the Respondent'switnesses didnotcontradict further testimony that the Union, again asked for substantia-tion of Respondent's argument at a meeting on September 27. WESTINGHOUSE ELECTRIC SUPPLY COMPANY409Respondent plainly knew it,3 the withholding of such informationafter the Union's demand deprived the Union of any possibility ofthe Respondent's argument and bargaining intelligentlyon the matter. Such conduct on the part of the Respondent does notmeet the test of good faith bargaining.'Accordingly, we adopt theTrial Examiner's conclusion, and find that the Respondent refusedto bargain in good faith with the Union in violation of Section 8 (a),(1) and (5) of the Act when it failed to disclose to the Union the raterange survey chart.*The position of our dissenting colleague appears to be that the TrialExaminer was clearly erroneous in crediting testimony that the Re-spondent, upon demand, refused to disclose the information in its raterange survey to the Union.We cannot agree.This credibility find-ing was made by the Trial Examiner after a full consideration of theconflicting testimony, and, as indicated in footnote 13 of the Inter-mediate Report, was based on a "combination of factors," including the4"comparative demeanor of the witnesses when testifying on particularpoints, consistency or inconsistency with other facts in the case whichare undisputed or otherwise clear, and general plausibility."Suchcredibility resolutions, in accordance with well-established Boardpolicy, as our dissenting colleague readily acknowledges, are entitled togreat weight and will not be disturbed except where the preponder-ance of all the relevant evidence convinces us that they are incorrect.No such exception is warranted here.Our dissenting colleague ap-parently believes that, despite the rationale in footnote 13 of the Inter-mediate Report, the Trial Examiner's resolution of this conflictingtestimony was based upon his interpretation of the survey, which ourcolleague considers erroneous, as being more consistent with the testi-mony of the General Counsel's witnesses.We find no support in therecord for this belief.Further, we agree with the Trial Examiner'sinterpretation that the survey chart was generally inconsistent withthe Respondent's position on the question of salary rateranges.Thatthe chart also contained statistics on weightedaveragesalaries, whichthe Respondent believes supported its position, does not detract fromthe fact that the parties were negotiating on raterangesand not aver-ages.The Respondent's knowledge of this vital distinction is force-fully indicated by its proposal of September 22-the day after itclaims to have first shown the survey chart to the Union.This pro-a In N. L.R. B. v.Yawman& Erbe Mfg.Co.,187 F.2d 947 (C. A 2), the Courtstated :"Since theEmployerhas anaffirmative duty to supply relevant wage data,the refusalto do so is not justifiedby the Union's failure initially to show therelevance of therequested information...The information must be disclosed unless it plainly appearsirrelevant."(Empasis supplied.)4Sherwin-Williams Company,34 NLRB 651, enforced 130 F.2d 555(C. A. 3).Sherwin-Williams Company, supra; Jacobs Manufacturing Company,94 NLRB 1214;southern Saddlery Company,90 NLRB 1205;N. L. it. B. v. Yawman if Erbe Mfg. Co.,supra, 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDposal refers to raterangesand-not to average wages.Finally, al-though it is true that the record fails to disclose any repetition of theUnion's request for the survey information after September 29 or 30-the date when the Respondent claims again to have disclosed the chartto the Union-it is significant that at the bargaining conference onSeptember 27, after the Respondent had allegedly shown the Unionthe chart for the first time, the Union's witnesses testified without con-tradiction that their request for proof substantiating the Respondent'sposition again was not met. In these circumstances, we do not believeit incumbent upon the Union to continue to make futile requests in theface of two past refusals.As to the argument that the Respondentwould not have had the chart mimeographed if it had not intendedto show it to the Union, it is only necessary to point out that the partiescontemplated making individual rate reviewsafteragreeing on rateranges, and the Respondent may well have intended to give the chartto the Unionat that timeto show itsaveragesalaries to be higher thanthe average salaries of the competitors surveyed.Accordingly, wefind, upon the entire record, as did the Trial Examiner, that the Re-spondent refused to disclose the survey information to the Union.In view of our determination above, we find it unnecessary to passupon the Trial Examiner's finding that the Respondent did not refuseto bargain in good faith with the Union by hiring replacements onNovember 7 at higher salaries than the strikers they replaced.Weexpressly reserve our decision thereon.62.The Trial Examiner concluded that the strike of September 29was, from its inception, an unfair labor practice strike.We agree.The Respondent contends that the strike was economic in nature, asthere was no causal connection between the unfair labor practice foundand the strike.In support of its position, the Respondent relies uponthe Board's decision inAnchor Rome Mills, Inc.,'in which the Boardfound, in part, that an economic strike had not been converted into anunfair labor practice strike.We believe that theAnchor Romecaseis not apposite, because it presented a wholly different factual situa-tion.In the instant case, the salary rate range issue was the para-mount, if not the sole, issue in dispute when the Union struck becausenegotiations had broken down on this issue.To the extent that theRespondent's illegal conduct in withholding the survey chart made itdifficult, if not impossible, to rely on the bargaining process ratherthan industrial strife for settling this issue, such conduct, unlike that6The Trial Examiner properly found that the Respondent did not refuse to bargainin good faith with the Union in violation of the Act by its refusal to sign an incompletecontract with the Union.The General Counsel and the Union excepted to this finding.We agree with the Trial Examiner that, as this contract was not a final complete agree-ment, the Respondent was not required to execute it under the ActThe agreement inthe present case is clearly distinguishable from the contracts, involved inSalant & Salant,Inc,66 NLRB 24, andMason&Hughes;86 NLRB 848.186 NLRB 1120. WESTINGHOUSE ELECTRIC SUPPLY COMPANY411in theAnchor Romecase, was directly related to and became a con-tributing factor in the inception of the strike.Accordingly, we findthe strike to be an unfair labor practice strike.3.As the strike of September 29 was an unfair labor practice strike,and as the Respondent's right to replace the strikers was therefore vul-nerable,8 the Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (1) and (3) of the Act by refusing to reinstateall 50 complainant strikers, named in Appendix A of the IntermediateReport, when unconditionally requested to do so by the Union onNovember 21, 1949.The Trial Examiner's reinstatement and back-payrecommendations are substantially in accord with our remedial policyand we shall adopt them, with the minor modifications hereinafter setforth.The Trial Examiner recommended, and we agree, that the Respond-ent should offer reinstatement to 44 of the 50 complainants, on theground that their jobs had not been discontinued.However, the TrialExaminer excluded, among others, Arthur E. Grieger and Shirley B.McKee, on the ground that their jobs were discontinued after thebeginning of the strike.9As such jobs may have been recreated, or asthere may be other positions to which the Respondent should reinstatethem, we are of the opinion, and find, that the Respondent should alsooffer Grieger and McKee reinstatement to their former or substantiallyequivalent positions,10 reducing its force, if necessary, in an nondis-criminatory manner." If, after such reduction in force, no positionsare available for them, the Respondent should place them on a prefer-ential employment list 12The Trial Examiner recommended that the Respondent make wholethe 44 complainants to whom he awarded reinstatement, and 3 otherswho had been belatedly offered reinstatement (Marrison, Koehler, andBoyd), by payment of sums equal to what their normal net wageswould be to the dates of the offers of reinstatement.We shall adoptthis recommendation, and, in addition, shall order back pay for-the3 remaining complainants as follows : Burkett to November 30, 1949,when he notified the Respondent that he was no longer interested in8Seven Up Bottling Company ofMiami,Inc.,92 NLRB 1622;Black Diamond Steam-ship Corporation v N L. R. B,94 F 2d 875(C A 2) ; certiorari denied 304 U S. 579.9The remaining four complainants(Alice IIMarrison,Margaret M Koehler, Nerine L.Boyd, and Joseph S. Burkett)have either been offered adequate reinstatement or renouncedinterest therein.10 SeeChase National Bank of the City of New York,San Juan, Puerto Rico, Branch,65 NLRB 827, 82911SeeCarolina Mills, Inc.,92 NLRB 1141,enforced 190 F. 2d 675(C. A. 4).12 SeeCarolina Mills, Inc,supra.To the extent that the facts with respect to some ofthe other complainants(specifically,Milton L Dierker, Elaine C. Fleming, Louis G.Schmidt, and Francis It.Stewart)are similar to those of Grieger and McKee, the sameremedy shall be applicable. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDreturning to his job; 13 and Grieger and McKee to the date of theRespondent's compliance with the reinstatement provisions hereof . 14However, in the computation of Grieger's and McKee's back pay, thereshall be excluded the period between the date of the Intermediate,Report and the date of this Decision and Order, in accordance with ourcustomary practice.15We expressly reserve the right to modify the reinstatement and back-pay provisions of our Order, if made necessary by a change of condi-tions since the hearing or in order to define or clarify their applicationto a specific set of circumstances not now apparent.OrderUpon the entire record in this case and pursuant to Section 10 (c) ofthe National Labor'Relations Act, the National Labor Relations Boardhereby orders that the Respondent, Westinghouse Electric SupplyCompany, Pittsburgh, Pennsylvania, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in Federation of Westinghouse In-dependent Salaried Unions, or in any other labor organization of itsemployees, by refusing to reinstate any of its employees because of theirparticipation in a strike, or by discriminating in any other manner inregard to their hire or tenure of employment or any term or conditionof employment.(b)Refusing to bargain collectively with Federation of Westing-house Independent Salaried Unions as the exclusive representative ofall its salaried, office, and clerical employees at its Pittsburgh, Penn-sylvania, warehouse and office, excluding salesmen, sales specialistsand demonstrators, confidential secretaries, payroll supervisors, ware-housemen, servicemen, truck drivers, maintenance employees; watch-men, guards, professional employees, and supervisors as defined in theAct.(c) Interrogating its employees concerning their strike or unionactivities, or in any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Federation of Westing-house Independent Salaried Unions or any other labor organization, tobargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all13 In this respect, the computation of Burkett's back payis similar to that of Nerine L.Boyd, who, on June 30, 1950, refused equivalent employment thatthe Respondent offeredher.1a See footnote 12.1aHamilton-Scheu & WalshShoeCo., 80 NLRB 1496. WESTINGHOUSE ELECTRIC SUPPLY COMPANY413such activities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Federation of Westing-house Independent Salaried Unions as the exclusive representative ofall the aforesaid employees and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Offer to all employees named in Appendix A attached to theIntermediate Report, except Joseph S. Burkett, Alice F. Marrison,Margaret M. Koehler, and Nerine L. Boyd, reinstatement in the man-ner provided above in paragraph numbered 3 herein.(c)Make whole all employees named in Appendix A attached tothe Intermediate Report for any loss of pay suffered by reason of theRespondent's discrimination against them, in the manner set forth inparagraph numbered 3 herein.(d)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other recordsnecessary to analyze the amounts of back pay and the rights of re-instatement under the terms of this Decision and Order.(e) Post at its office in Pittsburgh, Pennsylvania, copies of the noticeattached hereto.16Copies of said notice, to be furnished by theRegional Director for the Sixth Region, shall, after being duly signedby Respondent or its representative, be posted by Respondent imme-diately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for the Sixth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBER REYNOLDS,dissenting :I disagreewith mycolleagues'affirmation of the Trial Examiner'sfinding that the Respondent failed to disclose to the Union the raterangesurvey which is the factual basis utilized by the majority infinding violations of Section 8 (a) (1), (3), and (5) of the Act.At the outset, I wish to state that I recognize the Board's well-settled policy that a TrialExaminer's credibility resolutions will not11 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice,before the words "A Decision and Order,"the words"A Decree of the United States Court of Appeals Enforcing." 414DECISIONSOF NATIONALLABOR RELATIONS BOARDbe overruled, except where the clear preponderance of all the evidenceconvinces the Board that the Trial Examiner's resolution is incorrect 14The rationale for the establishment of this policy is that the TrialExaminer and not the Board has had the advantage of observing thewitnesses while they testified.However, I do not believe that thecircumstances in the instant case warrant strict adherence to thepolicy.It is apparent to me that the Trial Examiner's resolutionof the conflict as to whether the Respondent disclosed the survey chartwas not based primarily upon 'the general demeanor or credibility ofthe witnesses.Thus, the same witnesses which he credited and dis-credited on this issue were found untrustworthy and trustworthy,respectively, in testifying as to other matters.Indeed, I am satisfiedthat the Trial Examiner's resolution of the conflictwas based uponthe belief that the testimony of the General Counsel'switnesses wasmore consistent with the Trial Examiner's interpretation of the surveyitself.In other words, having construed the survey as not supportingthe position taken by the Respondent at the bargaining conference thatit was paying equal or bettersalariesthan those of its competitors, theTrial Examiner reasonably believed that the Respondent would nothave revealed such information to the union negotiators. In a situa-tion such as the present one, where the Trial Examiner's resolution of acredibility issue is premised principally upon his interpretation ofextrinsic evidence, the Board should not accord such a finding con-trolling weight.Unlike the Trial Examiner, I do not believe that the survey wasconclusively detrimental to the Respondent's general bargaining posi-tion as to wages.At the least, it was an equivocal document con-taining statistics which could be utilized to sustain divergent pointsof view.For example, the Trial Examiner makes comparisons withrespect to the minima and maxima rate ranges, but the Respondentstrongly urges among other, things that the- weighted wage averages,not considered by the Trial Examiner, were favorable to its position.That the Respondent reasonably believed-as I think it did-that thesurvey could be used to support its position,18 is sufficient to destroythe primary basis of the Trial Examiner's credibility finding. Inany event, the following objective circumstances strongly corroborateRespondent's witnesses that copies of the survey were in fact.shownto the Union.After analyzing the wage information, the Respond-ent prepared mimeographed copies of the survey, deleting the identi-fying names in the copies so that the survey could be publicly usedwithout violating the confidence of those who supplied the informa-tion.Further, the record fails to disclose that a request for the survey17 Standard Dry Wald Products,Inc.,91 NLRB 544.18Among other things, itis significant that the Respondent on its own motion offeredthe surveyin evidence. WESTINGHOUSE ELECTRIC SUPPLY COMPANY415was made by the Union at any time after the date on which the Re-spondent claims to have shown it.Finally, except for this one dis-puted matter, the record establishes, as my colleagues apparently con-cede, that the Respondent bargained in good faith with a sinceredesire to conclude an agreement with the Union.In view of the foregoing, I am not satisfied that the General Counselhas established by a preponderance of the evidence that the Respond-ent did not reveal to the Union the rate range survey and thereforeI cannot join in the majority's unfair labor practice findings.CHAIRMANHERZOG took no part in the consideration of the aboveDecision and Order.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their par-ticipation in strike or union activity or in any other manner inter-fere with, restrain, or coerce our employees in the exercise of theirright to self-organization, to form labor organizations, to join orassistFEDERATION OFWESTINGHOUSE INDEPENDENT SALARIEDUNIONS or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any or allsuch activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8 (a) (3) ofthe Act.WE WILL bargain collectively, upon request, with FEDERATIONOF WESTINGHOUSE INDEPENDENT SALARIED UNIONS as the exclusiverepresentative of all employees in the bargaining unit describedherein with respect to wages, rates of pay, hours of employment,or other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement.Thebargaining unit is:All salaried, office, and clerical employees at our Pittsburgh,Pennsylvania, warehouse and office, excluding salesmen, salesspecialists and demonstrators, confidential secretaries, pay-roll supervisors, warehousemen, servicemen, truck drivers,maintenance employees, watchmen, guards, professional em-ployees, and supervisors as defined in the Act. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILLofferthe following employees immediate and full re-instatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, in the manner set forth in the Board's De-cision and Order : "Mary Alice AllenJames G. LyonsHelen R. BaileyRonald J. McCaffertyGladys G. BakerBessie A. McCallisterSally L. BlackShirley B. McKeePauline R. BozicM. Joan McQuistonWilliam G. BrickerWilliam C. MaglieriRhea H. Busht.Anne O. MinzenbergMartha H. DannerHelen NebelLois L. DearthJames P. O'ConnorMilton L. DierkerHarold J. Peterson-Margaret E. EvansHelen E. PribilaElaine C. FlemingJohn L. PritchardMajorie A. FlemingEvelyn K. ReisingHarold E. FoxThomas A. RodgersGeorge E. GibsonJohn W. Rush, Jr.Arthur E. GriegerCorinne E. ScheloskiFlorence V. HeasleyJoanna D. ScheloskiHilda R. HeilLouis G. SchmidtEster B. HoffmanHelen M. StaderLydia Z. JohnsonFrancis R. StewartRuth D. Kapphan -Donald R. TebbsDorothyA. (Kohler)Marjorie L. WaddellKuciaSamuel A. WellerJune A. LandfriedWE WILL make whole the foregoing 46 employees,and alsoAlice H. Marrison, Margaret M. Koehler, Joseph L. Burkett, andNerine L. Boyd, for any loss of pay suffered by them as a result ofthe discrimination against them, to the extent and in the mannerset forth in the Board's Decision and Order.All our employeesare freeto become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin, or activity on behalf of, any such labor organization.WESTINGHOUSE ELECTRICSUPPLY COMPANY,Employer.Dated--------------------By-----------------------------(Representative)(Title) WESTINGHOUSE ELECTRIC SUPPLY COMPANY417This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderUpon a first amended charge filed July 24, 1950; by Federation of Westing-house Independent Salaried Unions, herein called the Union, the General Counsetfor the National Labor Relations Board,' by the Regional Director for the SixthsRegion (Pittsburgh, Pennsylvania), issued a complaint dated August 4, 1950;alleging thatWestinghouse Electric Supply Company, herein called the Re-spondent, has engaged in, and is engaging in, unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1), (3), and (5) and Section2 (6) and (7) of the National Labor Relations Act, as amended (61 Stat. 136),herein referred to as the Act. Copies of the complaint, the amended charge,and a notice of hearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint as amended at thehearing alleges in substance:(1)That on and since November 29, 1948, when the Union was certified bythe Board in accordance with the majority vote in an employee election, theUnion has been, and continues to be, the exclusive bargaining representative ofan appropriate bargaining unit consisting of all salaried office and clerical em-ployees of the Respondent at its Pittsburgh, Pennsylvania, warehouse and office,exclusive of salesmen, sales specialists and demonstrators, confidential secre-taries,payroll supervisors,warehousemen, servicemen, truck drivers, main-tenance employees, watchmen, guards, professional employees, and supervisorsas defined in the Act.(2)That since on or about May 10, 1949, the Respondent, in violation ofSection 8 (a) (1) and (5) of the Act, has refused to bargain collectively in goodfaith with the Union as the exclusive bargaining representative of the employeesin the appropriate bargaining unit, although in meetings with the Union it haspretended to do so.(3)That from approximately September 30, 1949, to January 10, 1950, em-ployees of the Respondent engaged in a strike which was caused, prolonged, andcontinued by the Respondent's refusal to bargain with the Union in good faith-(4) That, in violation of Section 8 (a) (1) and (3) of the Act and in furtherprolongation of the strike of its employees, the Respondent discharged 41 of itsstriking employees on November 7, 1949, and has also, since November 21, 1949,failed and refused to reinstate these 41 striking employees and 9 other strikingemployees on their application.'(5)That on or about December 1, 1949, while the Union's request for a gen-eral wage increase was pending, the Respondent, in violation of the Act and infurther prolongation of the strike of its employees, unilaterally and without priorconsultation or collective bargaining with the Union, announced and put intoeffect a wage increase for approximately 17 of its nonstriking employees in theappropriate unit.(6)That in September 1949, the Respondent, through its agent, Gerald Sea-lone, questioned Shirley McKee, an employee, concerning her Union and con-certed activities, thereby violating Section 8 (a) (1) of the Act.'The original charge was ffied and duly served on November 8, 1949.aThe General Counsel and the staff attorney appearing for him at the hearing areherein referred to as the General Counsel.; the National Labor Relations. Board. is referredto as the Board.'For the namesof these employees see Appendix A. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent, in its answer to the complaint, admits (1) -the appropriatenessof the unit alleged in the complaint; (2) the selection and, designation of theUnion as collective bargaining representative by a majority of the employees inthis unit, in a Board-conducted election of November 15, 1948; and (3) theBoard's certification on November 29, 1948, of the Union as. the exclusive bar-gaining representative of all the employees in the unit.The Respondent's an-swer, however, denies that the Union has continued to be the exclusive bar-gaining representative of these employees, that the Respondent committed anyof the unfair labor practices alleged in the complaint, or that the strike begin-ning on or about September 30, 1949, was caused or prolonged by any unfairlabor practices of the Respondent.The Respondent's answer further deniesthat on November 7, 1949, the Respondent discharged the 41 employees namedin the complaint, but admits that it replaced these employees on or about thatdate.Pursuant to notice, a hearing was held in Pittsburgh, Pennsylvania, on Sep-tember 12, 13, 14, 15, 26, 27, and 28, 1950, before the undersigned Trial Examinerduly designated by the Chief Trial Examiner.The General Counsel, the ' Re-spondent, and the Union appeared by counsel and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.Before the end of the hearing, the General Counselsubmitted his oral argument upon the issues in the case ; counsel for the Re-spondent and the Union waived oral argument. Since the hearing, the Re-spondent has forwarded to the undersigned its brief and requests for findings offact and conclusions of law.'Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTWestinghouse Electric Supply Company, a- Delaware corporation with itsprincipal office located in New York, New York, is engaged in the sale and dis-tribution of electrical apparatus and appliances.Although it maintains offi-ces and places of business at various points throughout the United States, only itsPittsburgh, -Pennsylvania, branch is involved in these proceedings.During the12 months preceding the hearing, the Respondent purchased for sale at itsPittsburgh branch, products of a value in excess of $4,000,000, of which more than70 percent was shipped from points outside the Commonwealth of Pennsylvaniato the Respondent's- branch in Pittsburgh, Pennsylvania.During the same 12-month period, it sold at its Pittsburgh branch products of a value in excess of$4,000,000, of which approximately 7 percent was shipped to points outside theCommonwealth of Pennsylvania.The Respondent admits, and the undersigned finds, that it is engaged in com-merce within the meaning of the Act.4The undersigned grants the Respondent's request for findings of fact numbered 1 to 7,inclusive ; 9; 10; 12; 13;15; 16; 18 to 22, inclusive ; 23 26; 28; 30 to 33, inclusive ;35; 36; 37; 38;40; 41; 42; 45;46; 48; 49; 53;57 to 62, inclusive;64; 65; and 67.Each of the other requests made by the Respondent for specific findings of fact is at leastpartially rejected as will appear from a comparison of them with the findings of factmade in this Report.Several findings of fact requested by the Respondent are stated ingeneral,conclusional form ; in those cases, the requests are rejected but findings as to thefacts are hereinafter made upon the basis of the evidence.The undersigned grants theRespondent's request for conclusion of law numbered 4 and rejects the Respondent's otherrequests for conclusions of law. WESTINGHOUSE ELECTRIC SUPPLY COMPANYII.THE LABOR ORGANIZATION INVOLVED419Federation of Westinghouse Independent Salaried Unions is a labor organiza-tion within the meaning of Section 2 (5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. Background and interference, restraint,and coercionThe principal questions presented for decision in the present case are (1)whether the Respondent on and after May 10, 1949, refused to bargain in goodfaith with the Union which had been certified by the Board as the exclusivebargaining representative of the Respondent's clerical and office employees as theresult of an employee election held with the Respondent's consent on November15, 1948; and (2) whether, in the course and at the termination of a strike whichbegan on September 29, 1949, the Respondent discriminatorily discharged some ofthe strikers and refused all of them reinstatement to their jobs.The General Counsel produced a number of witnesses to testify about state-ments made by the Respondent's representatives to various employees both be-fore the election and before the strike.Most of these statements were allegedlymade more than 6 months prior to the filing of the original charge in the presentcase and are presented by the General Counsel merely as background to the Re-spondent's later refusal to bargain with the Union in good faith, i. e., to demon-strate the Respondent's reluctance, if not its unwillingness, to bargain with theUnion from the beginning.However, by an amendment to the complaint madewithout opposition at the hearing, the General Counsel asserts that one ofthese incidents which occurred within the 6 months preceding the filing andservice of the charge, constituted an interference with the employees' rightsin violation of Section 8 (a) (1) of the Act.We shall give preliminary con-sideration to the testimony concerning these incidents before turning to theprincipal questions.Upon the uncontrolled testimony of employee J. P. O'Connor, the under-inds that a week or so before the election on November 15, 1948, Districtsigned fSales Manager R. L. Whitney told O'Connor that if the Union won the electionthe employees could no longer come in to ask for a raise, but would have todo so through the Union.Upon the uncontradicted testimony of employee William C. Maglieri, theundersigned finds that 7 or 10 days before the November 1948 election, BranchSalesManager Elmer J. Handlon called Maglieri into his office and told himthat the Respondent, with its merit wage increases and vacations, "was a goodoutfit to work for" ; that without a union an employee could advance on hisown merit without a union representative's speaking for him ; but that witha union, advancement would depend on seniority.In spite of the broad denial by District Storekeeper Gerald M. Scalone` thathe had "any conversations with any employees concerning or pertaining torelations between Management and the Union," e the undersigned finds, uponthe testimony of employees Helen Nebel, Dorothy Kucia, and Anne Minzenberg,that during the week preceding the November 1948 election Scalone called themand the other clerks in the Order Service and Purchasing Departments sepa-It was stipulated that Scalone was a supervisor within the meaning of the Act.°The quotation is taken fromthe question of the Respondent's counsel, which Scaloneanswered in the negativeAside from, this general denial, none of Scalone's testimonycould possibly refer to the statements whichemployeesNebel,Kucia, andMinzenbergattributed to him. 420DECISIONSOF NATIONALLABOR RELATIONS BOARDrately into his office and told them in substance that the Respondent had provideda fine, new building for them to work in, with a nice office, washroom, and cafe-teria ; that it could not afford salary raises ; and that, if the Union got in, theywould forfeit their rights as individuals to deal with the Respondent' and that"everything would have to go through the Union."'InJuly1949, during the period in which District Manager Williams wasengaging in conferences with the Union's representatives looking towards acontract,Williams presented 10-year service pins to a number of employees ata meeting attended by all the clerical, sales, and warehouse employees.Em-ployees John W. Rush, Jr., and Harold J. Peterson, testifying as witnesses forthe General Counsel, said that in the course of his remarks Williams made astatement to the effect that there had been friendly relations between the em-ployees and the Respondent "before the Union,'! and that it was too bad thatthe employees had to bring in the Union.However, William C. Maglieri, testi-fying as a witness for the Union, stated that on this occasion Williams merelysaid that when one of the older employees was first employed, "we did not havetobother with wage scales and wage structures, wage structure sheets."Williams, Supervisor Charles Barrett, salesman Jack Britton, and BranchSales Manager Handlon, who attended the meeting, denied that Williams madethe remarks attributed to him by Rush and Peterson or any remarks about theUnion.The undersigned credits their denials.Employee Louis G. Schmidt testified that in July 1949 he went of his ownaccord first to Sales Manager Whitney, then to District Manager Williams,and finally to District Storekeeper Scalone, and told each of them that he wantedthem to know that he. had not taken part in instigating the union movement,whereupon each of them said that he was glad Schmidt had told him. Thismuch of Schmidt's testimony is not contradicted ; indeed, Scalone confirmedthe story up to this point so far as it involved him.Were this all of Schmidt'sstuiy, the undersigned would see no relevancy in it to the issues in the presentcase.But Schmidt testified that Scalone not only said he was glad Schmidthad come to him, but also asked Schmidt who the instigators of the union move-ment were. Scalone denied having asked this question of Schmidt and theundersigned credits his denial.We come now to the testimony concerning the one conversation between asupervisor and an employee which the General Counsel alleges in his amendmentto the complaint, to have been a'violation of Section 8 (a) (1) of the Act.Employee Shirley McKee testified that a week before the strike in September1949 Supervisor Scalone' called her into his office, told her that he thoughther wages were fair, and then asked her whether she was going on strike.Scalone, in his testimony, did not specifically deny having this conversationwith Miss McKee, although he did deny having "any conversations with anyf Employee Lois L Dearth also testified that Respondent's auditor, John J. Josack, "toldme ifthe Union got inI'd never be able to come to him with any problems ; it would alwaysbe through the Union, and that my seniority would nrean nothing to me, I would neverbe able to get any merit raises, and I didn't say anything " She testified on direct examf-nation that Josack made this statement "week or so before we went out on strike, inSeptember of 1949 " On cross-examination, she testified first that this conversationoccurredbefore the election,then, that it occurred in 1949, "before we went out on sriike,"and, finally, that "I don't know whether it was before or after the election, but I knowitwas before we went out on strike "Although Josack did not appear to testify, and MissDearth's testimony is therefore uncontradicted, the undersigned bases no finding upon it.Miss McKee testified that it was"Mr Scalone,"a supervisor, who called her in andquestioned her on this occasion.The General Counsel thereupon asked her,"Is that Air.Charles Scalone?"And Miss McKee answered,"Yes "However,Scalone's first name was"Gerald" and not "Charles"and the General Counsel apparently misspoke himself, therebymisleading the witness. WESTINGHOUSE ELECTRIC SUPPLY COMPANY42Eemployees in the bargaining unit concerning the strike."9The undersignedcreditsMiss McKee's testimony and finds that by Scalone's questioning Miss-McKee concerning her possible participation in a strike, the Respondent, inviolation of Section 8 (a) (1) of the Act, interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.B. The refusal to bargain and discrimination1The certification of the Union, its bargaining request, and preparations fornegotiationOn November 29, 1948, pursuant to the results of an employee election conductedin accordance with a "Stipulation for Certification upon Consent Election," 10the Board certified the Union to be the exclusive bargaining representative of allthe Respondent's employees at its Pittsburgh, Pennsylvania, warehouse andoffice in an appropriate bargaining unit consisting of all salaried office andclerical employees, excluding salesmen, sales specialists and demonstrators,confidential secretaries, payroll supervisors, warehousemen, servicemen, truckdrivers, maintenance employees,watchmen, guards,professional employees, andsupervisors as defined in Section2 (11) of the Act.In a letter dated January 20, 1949, President Leo F. Bollens of the Union askedD. B. Williams, manager of the Respondent's East Central District, whichincludes the Pittsburgh branch, for a meeting "just as soon as is possible," "forthe purpose of negotiating a key sheet . . . [and] position descriptions for eachof the different categories of employees covered within our certification."Theletter added that "Following the completion of these negotiations, we request'aRate Review "During a telephone call made by Bollens to Williams on or about January 27,11they agreed to meet on February 14, and Bollens promised to furnish Williamswith the Union's forms for rate reviews in advance of the meeting. Accordingly,in a letter dated February 4, Bollens sent Williams these forms together withcompleted specimens of a hypothetical rate review and position descriptions,confirmed February 14 as the meeting date, and advised Williams that themembers of the Union had elected employees J. P. O'Connor and W. A. Horneras federal representatives, and certain other employees from various departmentsas local group representatives.As a result of the Union's bargaining request, there were approximately 15meetings from February 14 to November 21, 1949,12 inclusive, which were attendedby either or both Williams and District Sales Manager R. L. Whitney for theRespondent,and by either or both Bollens and Secretary Harry C. Jones forthe Union. Each of these meetings was also attended by the Union's two federal9 As in an instance already noted and commented upon in a precedingfootnote, thequotation is from a questionput to Scalone by Respondent's counsel,which Scalone answeredin the negative.10 In the election on November 15, 1948,80 of the 88 employees in the stipulated appro-priate unit cast validballots.Fifty-six of these votes were for, and 24 were against, theUnion as the exclusive bargaining representative of the employees in .the unit.11Bollens testifiedthat not havingreceived a reply to his letterof January20, he tele-phoned Wililams on January27Union SecretaryJones testified that he was presentwhen Bollens made the callWilliamstestified that he telephoned Bollens on or aboutJanuary 25.Whitney testified that he was present whenWilliamsmade the call.Theundersigned credits Bollens'testimony on this point12Unlessotherwiseindicated, all events which are hereinafter discussed, took place in.1949974176-52-vol. 96-28 422DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentatives, with employee T. A. Rodgers replacing W. A. Horner as federalrepresentative in May. or June 1949. In addition to these meetings with eitheror both Bollens and Jones, Williams and Whitney conferred at times with thefederal representatives alone.These meetings and their related events may roughly be divided into severalperiods. In the first period to and including a meeting on August 16, the partiesat first concerned themselves almost exclusively with the development of positiondescriptions and then, later, with all the terms of an agreement except salaryrates.In the second period, through September 1949, salary rates were thesubject of consideration and, as a result of a failure to reach an agreement withrespect thereto, a strike started on September 29. In the third period, the Re-spondent replaced a number of the strikers in November and two meetings wereheld with a United States conciliator."2.Meetings from February 14 to and including August 16,1949At the first meeting held on February 14, Union President Bollens asked Man-ager Williams for the Respondent's position descriptions which Bollens declaredshould be settled first, since they were essential to a discussion of salary rates.AlthoughWilliams said that he did not have these position descriptions, hepromised to prepare them and stated that as soon as he had done so, he wouldmeet again with the Union's representatives.On February 23, Jones telephoned Williams and asked him when the positiondescriptions might be expected.14Williams replied that they would be sent overto, the Union immediately and accordingly sent Jones by messenger, a draft ofposition descriptions covering the Respondent's existing 17 employee-classifica-tions, and a list of the monthly salary rates of each of the employees working inthe bargaining unit.Jones testified without contradiction, and the undersigned finds, that in theirtelephone conversation on February 23 Williams answered Jones' question as towhen another meeting could be held, by saying that he was busy and that Jonesshould call him in a few weeks.Accordingly, the second meeting was held on March 17, as the result of atelephoned request made by Jones to Williams a few days before that date. At"The testimony of the General Counsel's and the Respondent's witnesses particularly-with respect to the meetings from February 14 to August 16, 1949, inclusive,presentsnumerous conflicts on details and is also broad and sketchy on a number of mattersMore-over, each of the witnesses,both for the General Counsel and the Respondent,was obvi-ously uncertain on points of varying importance,and, at times,his testimony was incon-sistent not only with the testimony of other witnesses produced by the same Counsel, butalsowith his own testimony at other points.This is not too surprising in view of thenumber of conversations, the lack of any substantial thread of written communications-between the parties, and the apparent absence of any reliable,refreshing memoranda thatmight have assisted the witnesses as they were testifyingAs a result,however, thetestimony of all the witnesses illustrates at least the fallibility of memory and, for thatreason if for no other, the testimony of no one witness appears to the undersigned to be.entitled to credence on all points.Resolutions of conflicts and uncertainties in the testi-mony of the witnesses have therefore been nrade upon a combination of factors;i.e , the-comparative demeanor of the witnesses when testifying on particular points,consistencyor inconsistency with other facts in the case which are undisputed or otherwise clear, andgeneral plausibility.14 Jones testified that he telephoned Williams on February 18 and again on February 23,,and asked each time when the position descriptions might be expected and when the nextmeeting could be held.Williams denied that he received any call from the Union betweenFebruaiy 14 and February 23, but admitted receiving the call from Jones on February 23.-The undersigned believrs it to be immaterial whether Jones telephoned Williams on Febru-ary 18 as well as on February 23, and therefore does not resolve the conflict in the testi-mony on this point. WESTINGHOUSE ELECTRIC SUPPLY COMPANY423thismeeting, Bollens rejected the Respondent's draft of position descriptionsbecause, he said, they did not include many of the duties which were actuallybeing performed by employees within each of the classifications."Bollens andO'Connor testified that Williams replied that "they needed no union, and that theprocedure was too cumbersome."Williams and Whitney denied that Williamsmade this statement and Union Secretary Jones, although present at the meeting,gave no testimony on this point.Whitney, however, testified that Williams, indisputing Bollens' argument that each position description should be detailed,specific, and cover only the exact duties actually performed by the particularemployees in the classification, said that if this were attempted, "the organiza-tion would become quite cumbersome and difficult to operate."Although thematter is not free from doubt the undersigned credits Williams' and Whitney'sdenials that Williams told the Union's representatives on March 17 that no unionwas needed.He finds, however, in accordance with Whitney's testimony, thatWilliams did tell Bollens that the detailed, exact position descriptions soughtby Bollens would render the Respondent's office operations too cumbersome anddifficult.In the meeting of March 17, after rejecting the Respondent's draft of positiondescriptions, Bollens submitted a typed proposal of a system of "progressive rateranges," providing minimum and maximum monthly salaries for each job with anautomatic progression at 6-month intervals through various intermediate rates."Bollens told Williams that if the Respondent accepted this salary progressionsystem with the specific minimum, intermediate, and maximum rates, the Unionwould accept the Respondent's position descriptions as they stood, but thatotherwise the position descriptions would have to be completely rewritten.Wil-liams said that the Union's proposal was "not satisfactory" ; that the proposedrates were too high ; that they were more than the Respondent could afford ; andthat he would attempt to rewrite the position descriptions and then meet againwith the Union's representatives.It is thus undisputed, and the undersigned accordingly finds, that at themeetings of February 14 and March 17 the Union insisted that since the Respond-ent would not accept the Union's proposed rate ranges and automatic rate pro-gression, the parties should first negotiate position descriptions.Williams andWhitney testified, but Bollens and Jones denied, that upon Williams' suggestionat the meeting of March 17 the parties also agreed that after negotiating andreaching agreement on position descriptions and classifications, they wouldnegotiate a "working agreement" or general contract and then salary rates.According to Whitney's testimony, the accepted bargaining schedule contemplatedthe ultimate negotiation of a "contract or agreement, to which a wage structurewould be attached."However, the implication in this testimony of Whitneythat the parties agreed that no contract was to be executed until wage rateswere agreed upon does not appear in Williams' testimony. For Williams testifiedmerely that on March 17 "we agreed that we would first write job descriptions.Second, job classifications-the two go hand in hand ; and, three, we wouldnegotiate an agreement, a working agreement ; and, four, we would discusswages."The undersigned credits Bollens' and Jones' denials that the Union andthe Respondent agreed upon a negotiating schedule postponing the execution ofany contract until salary rates were determined."This was the substance of the testimony of all witnesses except Jones, who testifiedthat Bollens' objection to the Respondent's position descriptions was that they were"too broad ; they contained more duties than some of the people were doing, and theyNN ere too all-inclusive and that we couldn't accept them in that present form."16The salary ranges proposed by the Union are set forth in Appendix B. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter March 17, either or both Williams and Whitney met with either or bothBollens and Jones and the Union's two federal representatives on April 12,June 15, June 23, July 18. July 29, August 4, and August 16.11 In addition to themeetings on the dates just given, there was one other meeting between April12 and June 15, which Bollens, Jones, and O'Connor testified was held on April25, but which Williams and Whitney testified took place on May 12.Dissatisfied with the lack of progress on the position description issue, Bol-lens suggested to Williams at the meeting of April 12 that perhaps the Unionshould write these descriptions, but Williams said, "he didn't think that wasright."At the same meeting, Bollens also told the Respondent's representativesthat the Union intended to file a notice of dispute with the Federal MediationService, and, on the following day, April 13, Jones advised the Respondent thatthe Union had done so. At the meetings on April 12 and June 15. Bollens re-peated his offer to accept the Respondent's position descriptions if the Re-spondent would accept the "progressive rate ranges" proposed by the Unionon March 17, but on both occasions, the Respondent refused.Either at the April 12 meeting (according to Williams' and Whitney's testi-mony) or at the disputed April 25 meeting (according to Jones' and O'Connor'stestimony),18 itwas agreed upon Bollens' suggestion that the Respondentshould submit job-content questionnaires to the employees with the request thatthey be answered and returned to the Respondent before May 10. The question-naire, accompanied by this request, was accordingly circulated among the em-ployees on April 26 but they were slow in returning the questionnaires and itwas not until sometime late in May that the Respondent received all the answers.On or about May 26, Union Secretary Jones asked Williams what progress hadbeen made on the questionnaire and Williams told him that he had not completedthe revised position descriptions.Thereafter, as the employees continued tosubmit their answers, Williams and Whitney, sometimes together and sometimesseparately, called meetings with O'Connor and the Union's other federal repre-sentative, and discussed and made tentative changes in the Respondent's draftof position descriptions on May 31, June 2, June 3, June 14, July 11, July 12, andJuly 14."At the meeting on June 15, the Respondent submitted to the Union a complete,revised draft of position descriptions.Thereafter, in the continuing conferenceswith the Union's federal representatives and also with the full union com-mittee, including Bollens and Jones, further changes were made and by August16 the parties had agreed upon 16 job descriptions and classifications to super-sede the Respondent's original 17, and also upon the classification of all but4 of the employees in the unit 20 By September 21 the classifications of these4 employees were also settled.17Williams on direct examination testified as to the substance of anadditionalmeetingwhich he said was held on July 25. On cross-examination, however, he admitted, aeBollens and Jones also testified, that there was no such additional meeting on July 25.18Bollens was obviously in error in testifying, as he did, that the job-questionnaire wasfirst suggested by him, and agreed to by Williams, at the meeting of June 2319The findings as to the specific dates of these conferences with the federal represen-tatives are based upon the testimony of Williams and WhitneyO'Connor testified thathe had four or five such conferences on job descriptions in June and July but that hecould not give their dates nor their exact number20This final revision continued only the original position classifications or job titlesfor stenographers, classes A and B,and_also-for typists,classesA and B. See Appendix B. WESTINGHOUSE ELECTRIC SUPPLY COMPANY425Although the witnesses were in agreement that the Respondent submitted acomplete, revised draft of position descriptions on June 15, which became thebasis of the settlement of that issue, there is a conflict in their testimony as towhether the Respondent, before June 15, had submitted an earlier, completedraft.Williams testified that, in addition to the revised draft admittedly givento the Union on June 15, he submitted successive complete, revised drafts of theposition descriptions at the meeting of April 12, the disputed meeting of May 12,and the meetings of June 23, July 18, July 29, August 4, and August 16.Whitneycorroborated Williams' testimony as to the submission of these revisions, exceptthose allegedly presented at the meetings of August 4 and August 16, whichWhitney testified he did not attend.Williams and Whitney further testified,however, that although they had copies of a number of these revisions in theirfiles, they were able to identify them with reference to the meetings at whichthey were submitted only in the cases of the June 15, June 23, and August 16revisions.Accordingly, only the proposed revisions of position descriptionsallegedly presented to the Union at the meeting on these three dates were offeredin evidence by the Respondent and received by the undersigned. On the otherhand, Bollens, Jones, and O'Connor testified that when Bollens asked Williamsat the meeting on April 12 and the disputed meeting of April 25 for the revisionof position descriptions whichWilliams had promised to prepare, Williamsreplied that he did not have it ; and that the first complete, proposed revisionof these descriptions submitted or shown to them by the Respondent was theproposed revision presented to them by Whitney at the meeting of June 15, whichWilliams did not attend.In the important, material conflicts in the testimony which have been set forthbut unresolved up to this point of this Report, the undersigned credits the testi-mony of Bollens, Jones, and O'Connor, rather than that of Williams and Whitney,and accordingly finds: (1) That, in addition to the undisputed meetings betweenthe parties in the period up to and including August 16, there was another meet-ing on April 25 at which the parties agreed to submit job-content questionnairesto the employees; (2) that there was no meeting on May 12; (3) that the Re-spondent, in spite of its promises on March 17, failed to submit a revision of theposition descriptions to the Union, at the meetings on April 12 and April 25;and (4) that the Respondent's first revision of the position descriptions was infact submitted to the Union's representatives at the meeting on June 15.The general course and results of the meetings up to and including August 16,so far as they involved the negotiation of general contract terms, are undisputed.With the prospect of shortly reaching complete agreement on position descrip-tions becoming apparent at the meeting of June 23, the Union, at Williams' sug-gestion, submitted a proposed form of contract to the Respondent either at thatmeeting or at the meeting of July 18," and Williams then said he would have torefer the proposal to the Respondent's home office in New York.Williams there-21The undersigned believes It to be immaterial whether the Union's contract proposalwas submitted on June 23, as Williams testified, or on July 18, as Jones and O'ConnortestifiedWhitney %N as not present at the June 23 meeting and gave no testimony as towhen the Union submitted its contract proposal.Bollens testified that the Union andthe Respondent exchanged contract proposals on July 29.But the undersigned finds, inaccordance with the testimony of Williams and O'Connor, that, -,xhatever the exact dateswere, the Union submitted its contract proposal at the meeting preceding the meetingat which the Respondent submitted its proposed draft. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter submitted a proposed form of contract to the Union's representatives at thenext meeting on either July 18 or July 29.22Upon Bollens' pointing out to Williams that the Respondent's draft containedno provision for dues deductions and that the seniority, "cooperation," and griev-ance clauses were- incomplete, Williams agreed to submit another contract pro-posal including acceptable provisions on these matters.Accordingly, on August16,Williams submitted the Respondent's last form of proposed contract!'Thisdraft, like the Union's original contract proposal and the Respondent's previousproposal, purported to be the complete contract of the parties, but left a blankspace for the insertion of salary rates.Unlike the Respondent's previous pro-posal, however, it contained provisions for dues deductions and holidays, andfuller provisions concerning "cooperation," grievances, and seniority.Bollenssuggested that the parties sign this agreement and continue negotiations onposition descriptions and salary rates.Williams refused to sign the contract,however, unless the Respondent's existing salary rates were incorporated in theagreement, and further informed the Union's representative that he would haveto submit the contract to his home office in New York City.24In the ensuing discussion on August 16, Bollens contended that the Respond-ent's existing minimum rates were too low and below the minimum about to befixed by Congress in pending amendments to the Fair Labor Standards Act.Williams replied that if and when the amendments were passed the Respondentwould comply.Williams also argued that the Respondent's existing rates shouldbe continued because they were in accordance with the area pattern.The meet-ing of August 16 ended with Bollens promising to submit salary proposals. inwriting and with Williams also promising to submit a written list of the Re-spondent's wage rates.While it thus appears clear that as a result of the meetings up to and includingAugust 16 the parties had reached agreement on position descriptions and thegeneral terms ofa contract, the General Counsel and the Union contend that theRespondent's failure to bargain in good faith was demonstrated during thatperiod not only by its refusal to sign the contract before negotiating wage ratesbut also by its prolonging of the negotiations up to that point. In this connec-tion they argue that the evidence shows that the Respondent, after undertakingto revise the position descriptions and to advise the Union when each succeedingmeeting could be held to consider them, delayed calling the meeting until the"Here againthe undersigned believes it to be immaterial whether the Respondent'sinitial contract proposal was made on July 18, as Williams and Whitney testified, or onJuly 29,as Bollensand O'Connor testified.The material fact, on which these witnessesare in agreement, is that the Respondent submitted a form of contract at the meeting fol-lowing the Union's submission of its proposed contract.The testimony of Williams and Whitney concerning the meeting of July 18, however,furnishes an exampleof the inconsistency of witnesses produced by the same counsel,to which reference has been made earlier in this Report.For Williams testified that hesubmitted the Respondent's contract proposal at this meeting and that Whitney was notpresent.But Whitney testified that he submitted the proposal at this meeting and thatWilliams was not presentThe undersigned believes Jones to have been clearlyin error intestifying, as he did,that the Respondent's first contract proposal was submitted on August 4.21Williams testified that this was the third contract proposal submitted to the Respond-ent, the second proposal having been made on August 4Bollens and Whitney testifiedthat the August 16 proposal was only the second final contract proposal of the Respond-entThe undersigned believes it unnecessary to decide whether or not a second contractproposal had been made by the Respondent on August 4.24These findings are based upon the testimony of Bollens, Jones, and O'ConnorWilliams,without specific reference to the August 16 meeting, testified that "on several occasions"lie refused to sign the contract because it did not contain wage rates. In addition, headmitted that on July 29 he told the Union's representatives he would haveto submitthe contract to theRespondent's attorney at its headquarters. WESTINGHOUSE ELECTRIC SUPPLY COMPANY427Union finally requested them, and submitted no revision of the position descrip-tions untilJune 15.That the Respondent undertook to revise its position descriptions and to callmeetings for their consideration is clear from the evidence. It is also clear fromthe evidence, and the undersigned accordingly finds, that in the successive inter-vals between each of the first four meetings on February 14, March 17, April 12,and the disputed meeting on either April 25 or May 12, the Respondent failed to.notify the Union when the next meeting could be held, and that the dates for thelast three of these meetings were arranged as the result of requests made by eitherJones, Bollens, or O'Connor to Williams only a few days in advance of each ofthese meetings 25 It has also been found that,when Respondent apparently madeno attempt to communicate with the Union after the disputed meeting of May 12,Jones asked Williams on May 26 about the Respondent's progress with the em-ployee questionnaire.From May 26 to August 16, however, there appears to beno basis in the evidence for finding that the Respondent was dilatory in settingthe times for meetings with the Union's negotiators.Each of the meetings with.the Union's federal representatives from May 31 to July 15, inclusive, wasarranged by either Whitney or Williams.The meeting of June 15 with Bollensand Jones immediately followed the meeting of June 14 with the federal repre-sentatives.Finally, according to a composite of the consistent, uncontradicted'testimony of Williams, Whitney, and Bollens, which the undersigned credits, (1)the meeting of June 23 was called pursuant to an arrangement with the Union'srepresentatives at the June 15 meeting,for another meeting "sometime in thenext 10 days or 2 weeks" ; (2) by agreement of the parties at the June 23 meeting,a meeting was scheduled for the week ending July 5 but was, for some reasonundisclosed by the evidence, postponed and later, upon Williams' request toO'Connor, was rescheduled for July 18; (3) the meeting of August 4 was arrangedby the parties at the meeting of July 29; and (4) the meeting on August 16 wasarranged by Williams during a telephone call to Bollens on August 11, when heread to Bollens several of the contract changes which he proposed to submit atthe meeting on August 16.There was no evidence by whom or when the meetingof July 29 was called.3.Meetings in September 1949, and the beginning of the strikeOn August 16, in compliance with his promise at the meeting that day, Presi-(lentBollens mailed to the Respondent the Union's new proposal for salaryrate ranges 28Thereafter, Union Secretary Jones telephoned to Williams andasked when the parties could meet again.According to Jones he made "numer-ous" calls beginning a week or so after the August 16 meeting, and was toldbyWilliams that the Respondent was making a survey of the salary ratespaid by other companies in the area.According to Williams, there were two,telephone calls from Jones: the first on September 7, when Williams told Jonesthat the survey would be completed in 2 or 3 weeks, and the second on September25These findings are made upon the testimony of Jones and WilliamsJones testified'without contradiction concerning his telephoned requests to Williams before the March 17and,April 25 meetings, and also a similar telephoned request to Williams preceding ameeting on April 8. It is apparent that Jones was in error in his reference to a meetingon April 8, and actually meant the meeting on April 12, since all the other witnessesagreed in their testimony that there was a meeting on April 12 but not on April 8. Inany event. Williams testified that the meeting on April 12 was arranged at the telephonedrequest of either Jones or Bollens,and that the disputed meeting of May 12 was set as theresult of a request from Jones or O'Connor.26For the rate ranges proposed by the Union on August 16 and a comparison with theexisting rate ranges and other rate-range proposals of the parties during the history ofthe case, see Appendix B. 428-DECISIONS OF NATIONAL LABOR RELATIONS BOARD19,when a meeting on September 21 was arranged. The undersigned creditsWilliams on this point.Williams and Whitney credibly testified that on or about August 20 theyseparately began visiting 10 of their competitors.According to Williams' testi-mony, at least one of these visits was made as late as the middle of September.In each case, Williams or Whitney asked the competitor for its salary rate-ranges and average salaries for those of its employees who performed services'equivalent to the services described in each of the 16 position descriptionsagreed upon by the Union and the Respondent. According to a stipulation,entered into by counsel at the hearing, this information was supplied by one ofthese competitors for all but 1 of the 16 classifications in a letter dated August23, 1949; by another competitor for all but 2 of the 16 position classifications-ina letter dated August 24, 1949; by a third competitor for all 16 position'classifications in an undated letter ; and by the 7 other competitors in undatedletters for from 1 to 9 comparable position classifications. It was furtherstipulated that the Respondent prepared a number of mimeographed copies of.a chart showing the monthly salary rate ranges and averages salaries of thecompetitors and of the Respondent for the 16 position classifications, but thatthis chart omitted not only the names of the competitors (whom the Respond-ent had promised not to disclose and therefore indicated on the chart only by:alphabetical letters), but also (1) information supplied by Company A that,nn, addition to regular salaries shown on the chart for employees in 14 compa--Table position classifications, it had paid them a 25 percent salary bonus in 1945and a 30 percent salary bonus in 1946, 1947, and 1948; and (2) the informationsupplied by Company B that, in addition to the regular salaries for employees in,position classifications comparable to all 16 of the Respondent's classifications,itprovided a noncontributory pension of 5 percent. Even aside from thisextra-salary compensation which was not reflected on the Respondent's chart,the rate-range figures submitted by the competitorsandset forth in the chart4 id not, in the opinion of the undersigned, uniformly or even generally supportthe Respondent's argument to the Union's representatives that it was payingrates equal to, or better than, those of its local competitors ; on the contrary,revelation to the Union of these figures and their comparisons might well haveserved the Union's bargaining purposes on the salary rate issue rather thanthe Respondent's purposes."'27For example, six of the seven competitors who reported their rate ranges for the posi-tion of salesclerk.A (i. e, Companies A, B, C, D, E, and F), gave ranges substantiallyexceeding both the minimum and the maximum of the Respondent's range of $165-$250.,The lowest ranges of these seven other companies was $175-$275 and $195-$260, whiletheir highest was $215-$350.The seventh competitor, Company Y, gave a range of $200-$250, thus substantially exceeding the Respondent's minimum for the classification.Of the five competitors who reported ranges for the position of salesclerk B, three ofthem (Companies C, G, and Y) all reported ranges substantially exceeding, both theRespondents minimum and maximum of $150 and $200, the lowest range being $176 to1207, and the others being $190 to $225 and $250 to $260.On a company-by-company basis, the information given by Company B (aside from thenoncontributory pension) was most favorable for the Respondent's purposesOf the 16position rate ranges given by this company, 11 were equal to or less than the Respondent'sranges for comparable positions ; only 2 were higher in both their minima and maxima,and the 3 others were higher in their maxima.Next most favorable for the Respondent were the seven rate ranges given by Company D,five of which were equal to or less than the Respondent's minima and maxima, while onlyone exceeded the Respondent's minimum and maximum and the others exceeded only theRespondent's maximum.Companies N and H furnished information of no value for comparisons since CompanyN presented only its average salaries and not its ranges, and Company H presented only WESTINGHOUSE ELECTRIC SUPPLY COMPANY429As the result of the. telephone call from Union Secretary Jones to Williams on,September 19, Williams and Whitney met with Bollens, Jones, and the Union'stwo federal representatives on September 2128Bollens said that since the Unionhad just made a wage proposal, he thought that the Respondent should alsosubmit one.Bollens also argued again that the minimum rate should be no lessthan $130 per month, the minimum to be expected under the pending amendmentsof the Fair Labor Standards Act.Williams replied that if, and when, thatstatutewere amended, the Respondent would comply.Williams then toldBollens that the minima and maxima of the wage rates proposed by the Unionin its letter of August 16 were too high, that the Respondent could not meet themand maintain its competitive standing in the industry, and that.the Respondent'sexisting rates should be continued.Turning to the Respondent's salary ratesurvey,Williams said that it had taken longer to complete than had been antici-pated, and that it confirmed the Respondent's position that it was paying salariesequal to or better than those paid by its local competitors.Williams and Whit-ney testified thatWilliams showed, but did not deliver, a copy of the surveychart to the union representatives without disclosing the names of the companieswhose rate ranges appeared thereon. The undersigned, however, creditsBollens', Jones', and O'Connor's denials that Williams had ever shown them acopy of the survey chart, and also their testimony that, on the contrary, Bollensdemanded proof at the meeting on September 21 of the alleged equivalence orsuperiority of the Respondent's wage rates in the locality and that Williamsgave none.The meeting of September 21 closed with a promise by Williams that he wouldmake a wage proposal to the Union within 48 hours.Accordingly Williams madean offer to the Union in a letter mailed on September 22. The proposal wouldhave continued the existing rate ranges for 14 of the 16 position classifications,but offered an increase of $10 in the minima and maxima for the position of salesclerk B and sales clerk A, i. e., to increase the existing $150-$200 range for thefirst position to $160 to $210, and the existing $165 to $250 range for the secondposition to $175 to $26028Bollens, Jones, and the Union's two federal representatives met again withWilliams and Whitney on September 27.Bollens rejected the Respondent's sal-ary proposal of September 22 as being too low, arguing that it contained theits rate for stenographers A, which was $130-$165 and thus identical with the Respond-ent's rate range for that position.Generally unfavorable to the Respondent, in the opinion of the undersigned, were thecomparisons between the Respondent's rate ranges and those of the six other companieswhich were identified on the chart as Companies A, C, E, F, G, and Y, for(a)The 14 rate ranges given by Company A exceeded both limits of the Respondent'scomparable ranges in 4 positions;and the minima only in 5 other positions.(b)The 15 rate ranges given by Company C exceeded both limits of the Respondent'scomparableranges in3 positions ; the minima only in 4 positions ; and the maxima onlyin 3 other positions.(c)The eight rate ranges given by Company E exceeded both limits of the Respond-ent's comparable ranges in three positions ; the minimum only in one other position ; and,the maximum only in one other position.(d)The five rate ranges given by Company F exceeded both limits of the Respondent'scomparable ranges in three positions.(e)The six rate ranges given by Company G exceeded both limits of the Respondent'scomparable rates in four positions.(f)The nine rate ranges given by Company Y exceeded both limits of the Respondent'scomparable ranges in five positions ; the minimum only in one other position ; and themaxima only in two other positions.28Except for the conflicts in the testimony actually noted and resolved, the findingsas to the meeting of September 21 are based upon a composite of the consistent testimonyof Bollens, Jones, O'Connor, Williams, and Whitney.2e See Appendix B. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDsame rates the Respondent had been paying for years, that the pending amend-ments to the Fair Labor Standards Act should persuade the Respondent to in-crease their minimum rates, and that the maximum rates should also be raisedsince the old employees of the Respondent had already reached these limits andshould be given the incentive of possibleraises.Williams again stated that ifthe amendments to the Fair Labor Standards Act should pass, "the Respondentwould conform, that then the whole industry would comply," and supported theRespondent's existing rate ranges as being "the area rate in our industry."Ac-,cording to Bollens' and Jones' testimony, which the undersigned credits, Bollensasked Williams for proof of this last statement, but Williams did not reply.According to Whitney's testimony there was "a very considerable discussion...as to possible combinations of wage adjustments upward from our ownproposal. . . . a result of a comparison of the [Respondent's and Union's sal-ary] proposals " 30Although Whitney gave no details of this discussion, Bollenstestified, and the undersigned credits his testimony, that he (Bollens) suggestedthat the Respondent'sminima andthe Union's maxima be adopted by the parties,but that Williams rejected this suggestion.Before the meeting of September 27 ended, Bollens told Williams that he in-tended to submit the Respondent's salary offer of September 22 to the Union'smembers at a meeting at a local hotel that night.He asked Williams to con-sider raising the offer and to telephone him at the hotel before the meeting.According to Williams' testimony, which the undersigned credits, he telephonedBollens at about 6: 30 p. in. and told him that "we had reviewed [the wage offer]but I had not been able to talk to my headquarters in New York and we wouldhave to stand on the wages we had submitted "At the meeting of the Union's members that night, Bollens read and explainedthe contract that Williams had submitted on August 16, and also the salary pro-posals made by the Union on August 16 and by the Respondent on September 22.Bollens told the members that Williams had thus refused to make any offer onsalaries except to continue the existing rates.By a majority vote, the membersthereupon decided to strike on September 29, unless Williams made a furtheroffer before midnight of September 28.On the morning of September 28, Bollens telephoned Williams that the Union'smembers had voted to accept the contract provisions and instructed Bollens tosign them, but that they had rejected the Respondent's wage proposals and haddecided to strike on September 29 if the Respondent (lid not make a wage offerby midnight, September 28.No such offer being made by the Respondent, 53 ofthe 70 employees in the bargaining unit, including the 50 persons named in Ap-pendix A, went on strike.On September 29 or 30," after the strike had started and a picket line had been.set up, a meeting between Bollens, Jones, the Union's two federal representatives,Williams, and Whitney was arranged and attended by Herman Kagel, repre-sentative of Joint Council 40 of the AFL Warehousemen and Teamsters Unions.Elmer Cole, business agent of the Warehousemen, and two business agents ofthe Teamsters, who represented the Respondent's warehousemen and drivers,came to the meeting with Kagel. At the meeting, Kagel said thathis unionswanted to know the nature of the dispute between the Union and the Respondentsince they normally respected the picket lines of other unions.Bollens replied,in substance, that the Respondent had refused to raise its existing salary rates30Whitney thus differed with Williams' testimony that Bollens told him at this meetingthat the Union's last salary proposal of August 16 was the Union's "final figure."n The undersigned believes it to be immaterial whether this meeting was held on Sep-tember 29,as Bollens,Jones, and O'Connor testified,or on September 30, as Williams andWhitney testified. WESTINGHOUSE ELECTRIC SUPPLY COMPANY431in response to the Union's request for higher rates, that the Respondent's mini-mum rates were those "that had been paid for sometime," and that an increasein the Respondent's maximum rates was necessary in order to provide incentivefor the employees 32Williams said that the Respondent was paying the salary-rates which prevailed in the locality.Although Whitney testified that Williamsshowed the Union's representatives the Respondent's salary survey chart, theundersigned again credits Bollens','Jones', and O'Connor's denials that they saw ^-orwere shown this chart at any time before the hearing in the present case.Kagel suggested that the salary issue be arbitrated and Bollens agreed.Wil-liams said that he did not feel, that such an economic issue was the "proper.subject of arbitration" but would give the matter consideration 33According toBollens' and Jones' uncontradicted testimony, which the undersigned credits,Bollens said that the Union was willing to sign the contract to which the partieshad previously agreed and to negotiate immediately on the salary issue, but thatWilliams again refused to sign a contract unless the existing salary rates wereincorporatedLater that afternoon, Williams informed Bollens and the AFL representativesthat the Respondent felt that wages were not a matter which it could submit.to arbitration.4The replacements and the November 1949 conciliation meetingsAccording to Bollens' testimony which the undersigned credits, United States,Conciliator CharlesWard telephoned Bollens "quite a few times" between Oc-iober 1 and November 8, and said that he was trying to get representatives ofthe Respondent and the Union to hold a meeting for the settlement of the strike.Williams testified, however, and the undersigned also credits his testimony, thathe could not recall Ward's telephoning him a few days after September 30 forthe purpose of arranging such a meeting, but that Ward did telephone him on or.about November 1, and that a meeting was then arranged for November 8.During this period, the strike continued with only 3 strikers returning to work.'The 50 employees named in the complaint and in Appendix A remained on strike.On or about November 1, Williams decided to hire replacements, and on No-vember 7, without notice to the Union, he hired 39 new employees to replace 39,of the 50 strikers.34Seven of the employees thus hired on November 7 werehired at the same salaries as the strikers whose jobs they filled, 20 at salariesfrom $5 to $85 per month less than the particular strikers' salaries, and 12 atsalaries from $5 to $25 per month higher than the particular strikers' salaries.Bessie NcCallister, one of the strikers classified as a "Junior Clerk A" at aprestrike salary of $130 per month and a possible maximum of $140 per mouthunder the existing salary range for her job, was replaced by a new employee atthe rate of $145 per month.With this minor exception, none of the new em-ployees was hired at a rate exceeding the existing maximum rate for the classifi-cation of the striker whom he or she replaced.On November 8, 1949, the Union filed with the Regional Director for the SixthRegion at Pittsburgh, Pennsylvania, the original charge in the present case, al-leging that the Respondent had refused to bargain collectively in good faith with32Except when otherwise noted, the findings concerning this meetingare made upon a'composite of consistent testimony by Bollens, Jones, Williams, and, Whitney.33The undersigned credits Whitney's, Williams', and Cole's testimony to this effect.Bollens, Jones, and O'Connor testified that during the meeting Williams bluntly refused toarbitrate the salary issue34 The names of the strikers whose jobs were thus taken by the new employees are indi-cated on Appendix A. 432DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Union in violation of Section 8 (a) (1) and (5) of the Act.On the same day,one of the employees filed a petition with the Regional Director for the decertifi-cation of the Union as the exclusive bargaining representative of the employeesin the bargaining unit.BeforeWilliams entered the conciliation meeting onNovember 8, he received a letter from this employee advising him of the fact thatthe decertification petition had been filed.As scheduled, Conciliator Ward met with Bollens, Jones, the Union's two fed-eral representatives, Cole of the Warehousemen, Williams, and Whitney onNovember 8. Bollens said that he had filed an unfair labor practice charge, thatthe Union had tried to "bring about a settlement in regard to the wage dispute,"that the Respondent had made no salary proposals since September 21, and"had failed to change their offer at any time since the beginning of the ne-gotiations."According to Bollens' and Jones' testimony, which the undersignedcredits,Williams said that the Respondent had given the Union its proposalas to wage rates, that these rates were all the Respondent could afford to pay,that they were what the Respondent was paying, and that they were what theRespondent intended to pay.Ward then asked Bollens and Williams if theywould submit further salary proposals to each other.Bollens said he woulddo so in writing the following day. According to Bollens', Jones', and O'Connor'stestimony, Williams refused to make a "counter proposal."Williams and Whit-ney testified, however, and the undersigned credits their testimony, that Williamssaid that he would make a further proposal after he had examined the Re-spondent's outstanding offer.85So far as the record discloses, there was noreference at this meeting either to the filing of the decertification petition orthe Respondent's hire of new employees the preceding day to take the place ofmany of the strikers.88On the following day, November 9, Bollens submitted a new salary proposalto the Respondent in a letter addressed and mailed to Williams. This proposalwas generally in accord with Bollens' statement to Williams at the meetingon September 27, in that, although it proposed a minimum rate for one positionclassification (general clerk "B") which was $5 more than the minimum offeredby the Respondent on September 22, it proposed minima for 2 other positionswhich were less than those proposed by the Respondent on September 22, andminima for the remaining 13 classifications which coincided with the Respondent'sproposal of September 22.34As maximum rates, the Union proposed figureswhich were roughly midway between the Union's offer of August 16 and theRespondent's offer of September 22, except in the case of the position of telephoneoperator, in which the Union proposed a maximum which was less than thatoffered by the Respondent on September 22, and in the case of the position ofcashier, in which the Union proposed the same maximum offered by the Re-spondent on September 22.Williams testified without contradiction, and the undersigned credits histestimony, that on or about November 9 Conciliator Ward telephoned him andsuggested another meeting on November 16; that Williams agreed, but, after,speaking with Ward, remembered that he had another commitment for thatday; that he telephoned Ward and told him so; that Ward said he would set35Although Cole testified as to what happened at this meeting,he made no mention ofWard's request for a further exchange in salary proposals by the parties,nor of Bollens'or Williams'statements with respect to such a possibility.86 On direct examination,Cole did testify that at this meeting on November 8 he sug-gested the reinstatement of the strikers and the displacement of the employees hired duringthe strike.On cross-examination,however, he testified,as did the other witnesses,that thisoccurred at the meeting on November 21.31For the details of the Union's salary proposal of November 9, see Appendix B. WESTINGHOUSE ELECTRIC SUPPLY COMPANY°433another date ; and that Ward later called him and told him that Bollens wasgoing to be out of town and that the meeting was set for November 21.The Respondent submitted its promised new salary proposal in writing atthis last meeting of the parties at Conciliator Ward's office on November 21,which was attended by Bollens, the Union's federal representatives, Cole of theWarehousemen, Williams, Whitney, and Job Taylor, the Respondent's attorney.In its proposal, the Respondent offered to increase all minimum rates over thoseproposed in its prior proposal of September 22 and the Union's offer of Novem-ber 9.38The minima thus proposed by the Respondent were also equal in 2positions to those proposed by the Union on August 16, but for the other 14positions they were from $5 to $60 per month less than the minima proposed bythe Union on August 16. The maxima proposed by the Respondent on November21, however, were the same as it had proposed on September 22, except in thecase of sales clerk "B" which it proposed to increase from $210 to $250 per month.When this salary proposal was submitted by the Respondent at the November21 meeting, the union representatives rejected it.During the meeting, Coleof the Warehousemen and the Union's representatives left the meeting roomand held a short consultation.When they returned and met again with theRespondent's representatives, first Cole and then Bollens proposed to the Re-spondent's representatives that the picket line be removed and that all thestrikers be reinstated by the Respondent pending future settlement of the salarydispute by negotiation or arbitration as Cole suggested,30 or by negotiation, asBollens suggested in his wording of the proposal 40It is thus clear, and the undersigned accordingly finds, that the Union therebyproposed the termination of the strike and the strikers' return to work uponthe condition that they all be reinstated:There is conflict in the testimony,however, as to whether Cole and Bollens, in making this proposal, conditionedthe return of the strikers upon the layoff or discharge of the new employeeswho had been hired to replace them.Williams and Whitney testified that thiscondition was expressly made a part of the proposal by both Cole and Bollens.Cole testified that this was so in the proposal as he stated it, and the under-signed so finds.Bollens, however, denied that he knew of there having beenreplacements of the strikers at the time of the November 21 meeting ; that Cole,in first stating the reinstatement proposal, spoke of the necessary layoffs or dis-charge of "strikebreakers" to make way for the return of the strikers ; or, moreemphatically, that he himself expressed this as a condition of the strikers' returntowork.But Bollens admitted that one of the strikers had previously toldhim there were new employees going to work during the strike ; and he alsotestified that, at the beginning of the November 21 meeting, Williams told himthat the Union's acceptance of the Respondent's salary proposal would notresult in the reinstatement of all the strikers, but that Williams refused to tell38 See Appendix B.39 This finding that Cole suggested negotiation or arbitration Is based not only uponCole's and Bollens' testimony but also upon Williams' statements at several points inhis testimony, although at several other points Williams testified that Cole suggestedonly arbitration as the method for solving the salary dispute.Whitney gave still anotherversion of Cole's reference to "arbitration," which finds no support in the testimony ofany of the other witnesses.According toWhitney, Cole suggested that the parties"negotiate the wage scale after the Union returned to work," and that, apparently onthe question of who should be reinstated, the parties should "substitute arbitration forthe grievance procedure in the contract."90This hnding is based upon the testimony of Bollens and O'Connor, and also-uponWilliams' statements at several points in his testimony, although at another point Williamstestified that Bollens suggested negotiation or arbitration. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim who would not be reinstated or why they would not be reinstated." Upon:consideration of all the testimony relating to the point, the undersigned creditsWilliams' and Whitney's testimony that, in requesting the reinstatement of allthe strikers at the meeting on November 21, Bollens expressly conditioned theirreturn to work upon the necessary layoff or discharge of replacements hiredduring the strike.It is clear from the testimony, and the undersigned accordingly finds, that atthismeeting the Respondent, speaking through Attorney Taylor, rejected thisrequest of the Union for the reinstatement of all the strikers which would haveterminated the strike.While the reinstatement request was coupled with theUnion's proposal that negotiations be continued after the reinstatements wereeffected and the strike thus terminated, the Respondent's rejection of the pro-posal in its entirety certainly cannot be regarded as a refusal on its part to,negotiate with the Union from that point on or during the remainder of thestrike.Indeed,Whitney testified, and the undersigned credits his testimony,that before the meeting ended, Attorney Taylor told the Union's representativesthat the Respondent "would be glad to continue negotiations on the wages."But this was the last meeting between the parties in an attempt to bargain-.There have been no further communications between them concerning the un-solved bargainingissuesor the possibility of further meetings.5.Further events until'the end of the strikeOn November 28, Williams wrote and mailed a letter to the Union, advising itthat 41 specifically named strikers"were permanently replaced"on November 7;that some of these people had payments due from the Respondent for accruedand unused vacations;and that if any of them wished to convert their grouplife insurance to individual policies, they should do so within 31 days. . All 41of the strikers whom this letter named as having been permanently replaced arealso named in the complaint as having been discriminatorily discharged andrefused reinstatement by the Respondent 42On December2,however,Wil-liams mailed notices of separation and insurance conversion rights'to only 36of these 41 strikers.The letters thus written by Williams first to the Union and then to the in-dividual strikers are confusing.As has already been found on the basis of astipulation entered into by counsel at the hearing,only 39 of the strikers had infact been replaced by new employees.Yet, according to the Respondent's letterto the Union on November 28, 41 had been replaced.Then, on December 2, theRespondent sent separation notices to only 36 strikers.Even aside from thedifferences in numbers,a comparison of the stipulation at the hearing, theRespondent's letter to the Union,and its letters to the individual strikers,revealssubstantial discrepancies in the names of the strikers which each asserts were re-placedThus,the stipulation provides and the undersigned finds, that strikersHilda R. Heil and Harold J. Peterson were among the 39 replaced on November 7,but that strikers Elaine C. Fleming,Shirley B McKee, Louis G. Schmidt, andF. R. Stewart were not among those replaced In its November 28 letter to theUnion, however,the Respondent omitted the names of Heil and Peterson from thelist of strikers whom it said it had replaced,and included instead, the namesof the 4 strikers,Elaine C. Fleming,McKee, Schmidt,and Stewart.Further-more, on December 2, it mailed individual notices of separation to each of these41O'Connor, on the other hand. testi yed that- Williams did explain his statement" thatall the strikerswould notbe reinstated,by saying that the stock in the Respondent'swarehousewas low.42 See Appendix A. WESTINGHOUSE ELECTRIC SUPPLY COMPANY435last 4 strikers.Upon these facts, the undersigned finds that the Respondent sentindividual notices of separation to strikers Elaine C. Fleming,Shirley B.McKee,LouisGSchmidt,and F R. Stewart on December 2, and a previous notice to.the Union covering them, when in fact none of them had been replaced duringthe strike.On December 1, the Respondent,without prior notice to or consultation withthe Union,gave merit salary increases of from $10 to $25 per month to 14 of the18 employees in the bargaining unit who had not participated in the strike andto the 3 employees who had originally struck but who had thereafter returnedto work.So far as the undersigned can determine from the record,it appears,as both Williams and Whitney testified, that none of these increases raised anyof the employees to a salary exceeding the maximum proposed for his or herclassification by the Respondent in its last salary offer to the Union on November21Furthermore,according to Williams'and Whitney's testimony,which theundersigned credits, it was the practice of the Respondent to make these meritincreases periodically.While there may be some suspicion that these particularsalary increases were given to reward the recipients for their abstention fromthe strike since all but 4 of the nonstrikers received them, the undersigned never-theless finds,asWilliams and Whitney testified,that they were in fact givenin accordance with the Respondent's general practice of granting periodic in-creases for merit.On or about Jaunary 5,1950, Business Agent Cole of the Warehousemen ar-ranged a meeting with Bollens and Jones and discussed with them the possibilityof ending the strike and removing the Union's picket line so that the members oftheWarehousemen and Teamsters could go back to work. Bollens and Jonesasked whether "they could make some sort of a deal with[the Respondent] inreinstating some of their people."Cole thereupon telephoned Williams whomhe asked whether the Respondent"was in a position to reinstate any of thestrikers at the time."Williams replied that he could not reinstate any at thetime, but that,if the strike were called off and operations became normal, hemight gradually take back 10 or 11 strikers,but that he could not say when thiswould be.When Cole told this to Bollens,Bollens said that his people were will-ing to terminate the strike.Cole testified that, although he could not saywhether Bollens asked him to communicate-this to Williams,itwas understoodthat he would do so. Cole then telephoned Williams that the strike was over,The picket line was accordingly withdrawn by the Union on January 10, 1950.6.The situation of the strikers since November 21, 1949Joseph S. Burkett, 1 of the 50 strikers named in the complaint as having beendiscriminatorily discharged or refused reinstatement by the Respondent, in-formed Whitney by letter dated November 30, 1949, that he had secured a newjob and would not be back to work for the RespondentAlice H. Marrison andMargaret M. Koehler,who are also among the 50 strikers named in the complaint,were reinstated to their former positions,which had not been filled since thebeginning of the strike,on December 21, 1949, and February 13, 1950, respectively.The remaining 47 strikers named in the complaint have not been reemployedby the Respondent.In March 1950,Williams met Bollens in the office of the Board'sRegionalDirector at Pittsburgh,and asked Bollens whether offers of reemployment ofany of the strikers should be addressed to him.Bollens replied that Williamsshould write to the strikers directly.Accordingly,on June 30,1950,Williamswrote letters to Nerine L. Boyd, Milton L. Dierker,Arthur E. Grieger,Helen H.Nebel,and Harold J. Peterson, informing them that there were openings for five. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDpeople in the general class "B" position classification with a salary range from$140 to $155 per month.The question posed by these letters, of course, is whetherthe offers contained therein were offers of reinstatement to the strikers' formeror substantially equivalent positions.Mrs. Boyd, who had been a general clerk at a salary of $150 per month, wroteWilliams on July 5, 1950, that she had been dissatisfied with her job and hersalary and "would not be interested in returning to the same situation, or per-haps worse."The undersigned finds that the Respondent on June 30, 1950,offered Nerine L. Boyd reinstatement to her former or a substantially equivalentposition and that she rejected the offer.However, Dierker had been a senior clerk "B" at $175 per month ; Grieger,a sales clerk Junior at $20t1 per month ; and Peterson, a senior clerk "B" at $200per month.The undersigned finds that, by offering each of them a position onJune 30, 1950, as general clerk "B" at a -salary range of $140 to $155 a month,the Respondent did not offer them reinstatement to their former or substantiallyequivalent positions.43Mrs. Nebel had been classified as a general clerk at $150 per month.Herwork, however, had been specialized and the experience she had acquired wasvaluable to her and to the Respondent, since it consisted of expediting ordersmade by several of the electrical manufacturing companies, the principal oneof these customers being the Respondent's parent company, The WestinghouseElectric Corporation, which will be referred to as the Corporation in the briefappearances it makes in this Report.According to Mrs. Nebel's uncontradictedtestimony, which the undersigned credits, she visited Williams on July 5, 1950,and rejected the job offered in his letter because Williams told her that one ofthe jobs was that of a Kardex clerk in the stock department and the other asecretarial job, neither of which would have enabled her or the Respondent totake advantage of her specialized experience.The undersigned finds that byoffering Mrs. Nebel these jobs, the Respondent did not offer her reinstatementto her former or a substantially equivalent position.The Respondent contends, however, that the prestrike jobs of Mrs. Nebel andArthur E. Grieger, and of their costriker, Shirley McKee, had been discontinuedsince the beginning of the strike.Upon the uncontradicted testimony of Whit-ley, the undersigned finds that this was so in the case of Miss McKee who hadbeen a messenger, and also in the case of Arthur E. Grieger, whose job of draftinglighting layouts and lettering signs had been experimentally established.BeforeGrieger performed this work, it had been dons partly by the salesmen and partlyon contract outside the plant.This practice was resumed after the strike, ac-cording to Whitney's uncontradicted testimony.However, the evidence relied upon by the Respondent to show that Mrs. Nebel'sprestrike job was also eliminated is not persuasive, Mrs. Nebel testified without.contradiction, and the undersigned credits her testimony, that from 85 to 90percent of her time was spent in expediting orders of the Corporation and that,in doing this work, she received and processed telephoned inquiries severaltimes a day from the Corporation's expediter, Arthur Torek.Torek confirmedMrs. Nebel's testimony, and added that, when he could no longer reach Mrs.Nebel during and after the strike, he was told by the Respondent's sales repre-sentative,George Kielty, to contact Nancy Dannels, another one of the Re-spondent's clerks, in the work that he had been handling with Mrs. Nebel ; thatthereafter he made the same contacts with Miss Dannels that he had previously-with Mrs. Nebel; and that in January 1950 Whitney asked him whether Miss"Peterson visited Williams and rejected the offer because the salary was too low.-Dierker never replied to the offer.The record does not disclose whether Grieger replied.or not. WESTINGHOUSE ELECTRIC SUPPLY' COMPANY437Dannels "was doing a job we could 'get by with."* Kielty did not testify andWhitney did not deny any of the substance of Torek's testimony.Whitney didtestify that'since the strike, Mrs. Nebel's' former work-has been handled "in theSales Department by the Sales Clerks," and that, although Miss Dannels is oneof the Respondent's two "Order Service Clerks," she does not make calls to theCorporation "or contact persons outside the organization."But neither Whitneynor-any other witness produced by the 'Respondent testified as to what, workMiss Dannels did, and does, perform.Morever, on cross-examination, Whitneysaid that he was not Miss Dannels' immediate supervisor, that he did not knowin fact ' whether she ever called the Corporation, and that she might, withouthis knowing about it.Upon this evidence, the undersigned is convinced, and.therefore finds, that the Respondent still employs a clerk, and whatever his orher classification title may be, to perform the work done by Mrs. Nebel, and thather prestrike job has thus remained intact and has not been eliminated by theRespondent.There is no other evidence dealing with the possible, continuing reinstatementrights of the strikers named in the complaint. In summary, therefore, the under-signed finds upon the foregoing evidence and considerations that of the 50 strikersnamed in the complaint :(1) Joseph S. Burkett voluntarily informed the Respondent on November 30,1949, that he would not return to his job with the Respondent.(2)Alice H. Marrison and Margaret M. Koehler were reinstated to theirformer positions on December 21, 1949, and February 13, 1950, respectively.(3)Nerine L Boyd was offered reinstatement to her former position by theRespondent on June 30, 1950.(4)Neither Milton L. Dierker, Arthur E. Grieger, Helen H. Nebel, nor HaroldJ.Peterson was offered reinstatement to his or her former position or a sub-stantially equivalent position.(5)The prestrike jobs of Arthur E. Grieger and Shirley McKee were dis-continued since the beginning of the strike.(6)The prestrike job of Helen H. Nebel has not been discontinued by theRespondent.(7)None of the 50 strikers named in the complaint, except Alice H. Marrison,Margaret M. Koehler, and Nerine L. Boyd, has been offered reinstatement eitherto their former positions or to substantially equivalent positions.7.Conclusionsa.The status of the Union as exclusive bargaining representativeThe Respondent in its answer denied the allegation of the complaint that, atall times sinceNovember 29, 1948 (the date of the Board's certification), theUnion has continued to be the exclusive bargaining representative of the Respond-ent'sPittsburgh office and clerical employees.Although the point is not argued inits brief, the Respondent apparently relied upon the filing of the decertificationpetition by one of the employees on November 8, 1949, and the fact that sinceNovember 21, 1949, the Union has made no new attempt to induce the Respondentto bargain.There is no merit in this position taken by the Respondent. As the Boardstatedin itsrecent decision in theUnited States Gypsum Companycase (90NLRB 946) : "It is well established that a Union's representative status estab-lished by Board certification is conclusively presumed for a reasonable period oftime, customarily one year after certification, and indefinitely thereafter untilAnd the Board also specifically held in the97417632-vo1.96-29 438DECISIONS OF^NATIONAL LABOR RELATIONS BOARDBelden Brick Companycase(83 NLRB 465)that the mere filing of a-decertifica-tion petition within a year after certification, as was done by the employee in thepresent case,does not affect this presumption of continuance nor justify anemployer's refusal to bargain until the petition has been processed.Finally,the undersigned hereinafter finds that the Respondent has refused to bargainwith the Union in good faith on and since August 16,1949.Thus, the Respond-ent's refusal to bargain took place well within the year following certificationwhen the Union was clearly the exclusive bargaining representative of theRespondent's employees.Under well-settled precedent,"the Union's status asexclusive bargaining representative and the Respondent's obligation to bargainwith it as such have clearly continued, and will continue, at least until theRespondent, by ultimately bargaining with the Union, has remedied the effects,of the unfair labor practice.The undersigned finds in accordancewiththe Board's certification of Novem-ber 29,1948, and the evidence in the present proceeding(1) that all salaried,office, and clerical employees of the Respondent at its Pittsburgh,Pennsylvania,warehouse and office,excluding salesmen,sales specialists and demonstrators,confidential secretaries,payroll supervisors,warehousemen,servicemen, truckdrivers, maintenance employees,watchmen,guards, professional employees, andsupervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act; and (2)that at all times since November 29, 1948, the Union has been, and continues to be,the exclusive bargaining representative of all the employees in the aforesaidappropriate unit for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of employment.b.Therefusal to bargain,The obligation of employers and the statutory representatives of their em-ployees to bargain collectively in good faith concerningwages,hours, and otherconditions of employment,is imposedby the Actfor the purpose of encouragingagreement between them on these matters,and a reliance by the employees upontheir representatives'persuasiveness and the employers'Good faithat the bar-gaining table,rather than upon strikes interrupting their work and affectingcommerce.46The process of collective bargaining thus contemplated by the Actconsists of the presentation,consideration,and discussion by the parties of theirproposals,positions,and arguments in an honest,persistent,and continued at-tempt to reach a binding agreement and to put it into effect as soon as possible.'When either party fails to make this attempt, or refuses, upon the request of theother, to execute a contract embracingany finalagreements which may have beenreached, it has refused to bargain collectively in violation of the Act.47At the hearing,the General Counsel advanced a number of arguments for hold-ing that the Respondent iii the present case failed to bargain with the Union inthe good faith thus requiredby the Act.Some of these arguments,however, donot warrant the conclusion urged by the General Counsel.44Franks Bros Co.v.N. L R. B.,321 U S 702;NL. R. B.Y.P Lorillard Company,314 U. S. 512;Great Southern Trucking Co. v N. L. R. B,139 F. 2d 984(C. A-4),certiorari denied 322U S 729;N. L. R. B. v. HighlandPark Mfg.Co.,110 F. 2d 632, 640(C. A. 4) ;N. L. R B.v.Swift and Company,162 F.2d 575(C. A. 3) ;Shawnee MillingCompany,82 NLRB 1266,1271;National'Plastic Products Company,78 NLRB 699, 707.95 See Sections 1, 8 (a) (5), and 8(d) of the Act.Burgie Vinegar Company, 71NLRB829;Aldora Mills, 79NLRB 1;Elwell-ParkerCompany,75 NLRB 1046, 1057.46Ibid4'See Section 8 (d) of the Act.Salant and Salant,66 NLRB 24, 46-47;Mason andHughes,86 NLRB 848,850, 993; and cases cited above WESTINGHOUSE ELECTRIC SUPPLY COMPANY439In the first of these arguments which the undersigned rejects, the GeneralCounsel contends that, on and after August 16, the Respondent refused to bar-gaincollectively in the manner required by the Act, by refusing to comply withthe Union's requests that, leaving the salary terms to further negotiation, they,immediately execute a contract embracing all the other terms of the contractuponwhich they had reached agreement. In making this argument, the GeneralCounsel necessarily relies upon the provision of Section 8 (d) of the Act whichdefines the obligation to bargain collectively as including, among other things,"the execution of any agreement reached, if requested by either party."Apply-ing thisto the present case, the General Counsel argues, in substance, that, sincethe nonsalary provisions were agreed to by the Respondent without expressqualification, and were apparently unrelated to the unresolved salary issue, theparties' agreement upon these nonsalary provisions must be regardedas final andnot subject to modification during the following salary negotiations.This, however, is not in accord with the usual understanding and practice ofparties in the give and take of point-by-point bargaining toward what they in-tend to be an ultimately complete contract. Ordinarily, until agreement isreached on all points, an agreement on any one or more points is regarded astentative in the sense that it is still subject to change by "trading off" benefitswhich would accrue thereunder, in order to reach agreement even on otherwiseunrelated points which are later to be discussed.By thus keeping open the pos-sibilities of trading and compromise, this normal, though usually unexpressed,understanding of bargaining parties obviously facilitates the making of the com-plete agreements between employers and unions which the Act favors, and shouldtherefore prevail except in the unusual case, wheie there clearly appears to bean understanding that intermediate, incomplete, or partial agreements on par-ticular provisions are to be final and binding.98The instant case presents theusual situation, for there was no express understanding by the parties at anytime either that no contract was to be executed until all issues had been bar-gained,99orthat agreements reached on all the nonsalary provisions were finaland were not to be reviewed or modified in the course of the later negotiationson the salary question.The undersigned therefore refuses to hold in the presentcase, as the General Counsel urges, that the agreements on the general provisionsof the contract were final agretuieats, which the Respondent was obligated toexecute before negotiating on the salary range issue.In the second of the General Counsel's arguments, which the undersigned re-jects, the General Counsel asserted that the Respondent improperly refused "offerafter offer presented by the Union [concerning wage rates] without at any timemaking any counter proposals beyond [existing] wage schedules."The facts, sofar as they may have suggested this argument to the General Counsel, may brieflybe summarized.At the meeting on March 17, the Union submitted its first wageproposal, requesting substantial increases in the Respondent's salary rate ranges,but, upon the Respondent's refusal to accept the proposal, the Union suggested,48As the Respondent points out in its brief, this was the unusual sort of situation dealtwith by the Board in the two decisions cited by the General Counsel. InSalant and Salant,Inc.(66 NLRB 24), the parties had agreed upon all nonwage terms and to abide by theNationalWar Labor Board's decision of the remaining wage issue.And inMason andHughes, Inc.(86 NLRB 848), the parties had finally agreed not only upon all nonwageterms,but also upon the continuance of the existing wage rates for at least 6 months, thedisputebeing only as to whether the parties should immediately execute a complete con-tract incorporating existing wage rates with a provision for reopening the wage questionin 6 months, or whether no contract should be executed until, after 6 months, the partieshad resumed and completed their negotiations on the wage issue.4° It will be recalled that the undersigned has found, contrary to Whitney's testimony,that the Union did not agree on March 17 that no contract was to be executed until thesalary issuewas settled 440DECISIONS :OF -NATIONAL LABOR RELATIONS BOARDand it was thereupon agreed,'that acceptable position descriptions, he, developedbefore negotiating a salary scale.After the new position descriptions wereagreed upon, the Union submitted further salary proposals on August 16 andNovember 9,.in each instance requesting rates which were lower than, those forwhich it had previously asked.At the meetings on March 17, August 16, Sep-tember 21, September 27, September 29 or 30, November 8, and November 21, theRespondent repeatedly rejected the Union's current salary proposals as beingtoo high and urged the continuance of the Respondent's existing rates as beingequal to, or better than, those paid by the Respondent's local competitors.OnSeptember 22 and November 21, the Respondent madesalary proposals offeringsome increases in its existing rates. In its September 22 offer, it suggested thatthe existing rates be continued except for increases of $10 per month in 2 of the16 positions.In its November 21 proposal, it suggested that the maximum ratesremain the same in all positions except one, in which it proposed a substantialincrease, but that the minimum rates for, all positions be increased to figuresexceeding those proposed by both the Respondent and the Union in their im-mediately preceding proposals.Thus it appears that the Respondent did not simply reject each salary proposalmade by the Union, but discussed it, gave the reasons for its rejection, and forits desire to continue its existing rates instead, and finally made two offers of itsown for increases in the rates of a number of the position classifications. Inaddition to ignoring these eventual offers of increase by the Respondent, theGeneral Counsel, in his argument, incorrectly assumes that, upon the submissionof a proposal by a union representing employees, good faith in collective bar-gaining requires the employer to make a counterproposal in which he modifies orchanges his previously expressed position in some respect, so that it approachesthe new proposal of the union. That this is not so is clearly indicated by theprovision of Section 8 (d) of the Act that the obligation to bargain "does notcompel either party to agree to a proposal or require the making of a con-cession."The third argument of the General Counsel which the undersigned rejects isthat the Respondent's lack of good faith was demonstrated by its failure to pre-sent, a negotiator "with authority to bind the Company."The'General Counselthus refers to Manager Williams' statements to the Union's representatives onthree occasions that it was necessary for him to consult with the Respondent'sNew York office.The first two of these statements were made in connectionwith the acceptability to the Respondent of the Union's first contract draft and,then, of the final draft.The third of these statements was made by Williamson September 27, to explain to Bollens why he was not able, on a few hours' notice,to comply with the Union's request fora new,higher wage offer than the onethe Respondent had made only 5 days previously. But Williams was the Re-spondent's District Manager with responsibility for its local operations and per-sonnel, and, according to his credible testimony, had general authority from theRespondent in the contract negotiations, including, for example, full authorityto make wage proposals and to decide whether or not to commit the Respondentto sign a contract without wage scale provisions.60His statements to the Union's0 Early in the cross-examination of Williams, the undersigned sustained an objection toa question by the General Counsel as to whether Williams would have had to have approvalto sign the Respondent's original contract proposal.The undersigned expressly based thisruling(1) upon the fact, apparent from the General Counsel'switnesses'testimony, thatWilliams' statements concerning the necessity of his submission of certain points to hissuperiors had not impeded bargaining nor were they apparently designed to do so, and also(2) upon the undisputed fact that the Union, too, had stated to Williams that it requiredapproval from its members of the draft of position descriptions and the Respondent's Sep- WESTINGHOUSEELECTRIC SUPPLY COMPANY -441representatives indicated merely that on a few occasions he thought circum-stances required him to seek advice and approval from his home office. In andby themselves, they certainly did not indicate any intent to "stall," to avoidreaching agreement, or to discourage hope by the Union and its members thatagreement might be reached. Furthermore, it should be remembered that theUnion's representatives,with the same obligation to exercise substantialauthority in the bargaining, also informed Williams that some of his proposalsmust be submitted to the Union's members for approval. As a matter of fact,the third of Williams' statements that he had to consult his home office was madein response to Bollens' urgent request on September 27 that Williams submit anew salary offer within a few hours, so that the new offer, rather than the Re-spondent's recent, previous offer, might be submitted to the Union's membersthat night.Upon these considerations, the undersigned, following-the prece-dents set by the Board in similar cases, rejects the General Counsel's argumentthat Williams was not possessed of the substantial authority, with which collec-tive bargaining representatives must be vested under the Act 01Other arguments of the General Counsel which the undersigned rejects, arebased upon the Respondent's hire of new employees to replace strikers on No-vember 7, and the Respondent's grant of wage increases to 17 of the 21 non-striking, old employees on December 1.The General Counsel points out, as theundersigned has found, that the Respondent hired some of the new employees "athigher rates than [those] paid the strikers" whom they replaced.Apparently,he contends that the questions of whether any of the replacements might bepaid more than the strikers, and whether nonstriking employees should receivesalary increases, were within the scope of the current bargaining on salary rateranges, and, therefore, that unilateral action by the Respondent with respect tothese matters was improper as a refusal to bargainper se,and also as evidenceof its bad faith in insisting to the Union that the existing rate ranges be con-tinued.But the Union and the Respondent were negotiating concerning rateranges,and not the salaries of individual, particular employees within theseranges.For his argument to be valid, therefore, it was necessary for the GeneralCounsel to show that the higher rates paid to new employees and the increasesto nonstriking, old employees, were unilateral acts affecting therangesfor theirrespective classifications.This he had not done. For only 12 of the 39 newemployees were hired at salaries higher than those paid to the strikers whomthey replaced, while 9 were hired at the same salaries, and 20 at lower salaries-some of them substantially less than those paid to the particular strikers whomthey replaced.Furthermore, none of the 39 new employees (with one minorexception which has been noted) received salaries in excess of the Respondent'sexisting maximum rate for his job.As to the salary increases given on De-cember 1 to the 17 nonstriking, old employees, they were, as the undersignedhas found, merit increases in accordance with the Respondent's existing prac-tice, and not changes in the general rate ranges about which the Union andtember 22 wage offer. (See W.W. Cross and Company, Inc., 77NLRB 1162, 1166-1167(footnote 11);Shell Oil Company,77 NLRB 1306, 1307 (footnote4) ; Amalgamated MeatCutters,81 NLRB 1052, 1062 (footnote 26). At later points in the record, however,Williams without objection gave the testimony concerning his bargaining authority, whichis set forth in the text.81 See the decisions of the Board cited in the preceding footnoteIn each of thedecisionsof the Board which the General Counsel has cited in urging an opposite conclusion, theBoard found that, in contrast with the facts in the present case, the employer's representa-tive either had no authority or that the limitations upon his authority were calculatedto impede,and didimpede, the course of bargaining.Standard Generator Service Com-pany of Missouri, Inc.,90 NLRB 790;Republican Publishing Company,731NLRB 1085,1090;OzarkDam Constructors,86 NLRB 520, 521, 531. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent were bargaining.Nor did the increase on December 1 raise anyemployee to a salary in excess of the maximum proposed by the Respondent, forhis position on November 21. It is thus apparent, and the undersigned finds,that the Respondent did not refuse to bargain, or evidence bad faith in bar-gaining, with the Union either by hiring some replacements at higher salariesthan the strikers they replaced on November 7,J2 or by, granting the merit in-creases to the nonstriking employees on December 1 'One further argument made by the General Counsel which the undersignedalso rejects is that the Respondent showed bad faith in bargaining by failingto notify the Federal conciliator and the Union's representatives at their meetingon November 8 that it had permanently replaced "a great majority of all thestriking employees" the day before.Contrary to the General Counsel's assump-tion, there is no duty upon the part of an employer to notify a striking unionof the permanent replacement of strikers unless, and until, such disclosure be-comes necessary in answering unconditional requests for reinstatement fromthe union or individual strikers."We turn now to the General Counsel's argument that the Respondent failedto bargain in good faith because it unduly prolonged the negotiations on boththe position descriptions and the salary range issue.With respect to the negotiations and meetings on the position descriptions,the facts previously found may well be briefly recalled.At the first meetingof the parties on February 14, Williams promised to prepare and submit tothe Union a draft of the Respondent's position descriptions.On February23,when he did send this draft to the Union and was therefore presumablyprepared to meet again with, the Union's representatives, he nevertheless toldJones on the telephone that he was busy and that Jones should call him againin a few weeks to ariange for the next bargaining meeting. The second meet-ing on March 17 was therefore set only when Jones asked for it a few daysbefore that date.Upon the Union's rejection of the Respondent's originaldraft of position descriptions at the March 17 meeting, Williams undertookto redraft them, and when ready, to call the next meeting.With only the posi-tion descriptions scheduled for immediate negotiation, Williams let time slipby without notifying the Union when another meeting could be held, and thenext meetings on April 12 and 25 were again the result of telephoned requestsby the Union to Williams, in each case a few days before these meetings.Moreover,Williams did not submit a revision of the position descriptions ateither the April 12 or 25 meetings, and at the latter meeting, it was agreedthat the job-content questionnaires be issued, to furnish a basis for the revision.The questionnaires were in fact issued to the employees by the Respondenton April 26, with the agreed request that the employees return them with theiranswers on May 10. For the period between April 25 and August 16, there isno basis for criticizing the Respondent's attention to bargaining.As the under-62 SeePacific-Gamble RobinsonCo., 88 NLRB 482, 25 LRRM 13505a The General Counsel has not argued that the salary increases of December 1 were infact a reward to the old employees for not striking or for abandoning the strike.However,the undersigned has found upon the uncontradicted testimony of the Respondent's witnessesthat these raises were in fact granted in accordance with the Respondent's practice ofgiving periodic merit increases.No relevant evidence was offered at the hearing to dis-pute the existence of this practice or the requisite merit of all but three of the nonstrikingemployees to receive these increases.54For purposes of considering this particular argument of the General Counsel, it mustbe assumed that the strike was then an economic strike, although,as will be seen, theundersigned hereinafter finds upon facts not basic to the General Counsel's instant argu-ment, that the strike was caused by the Respondent's unfair labor practices.With thisnecessary assumption In mind, seeOklahoma RenderingCo., 75 NLRB 1112, 21LRRM 1115. WESTINGHOUSE ELECTRIC SUPPLY COMPANY -443signed has found, the employees were slow in returning their questionnairesand when they were turned in, the Respondent held frequent meetings withthe Union's representatives, during which the position description problem wassettled and agreement was reached on all contract terms except salary rateranges.'However, the undersigned finds that during the earlier period between Febru-ary 14 and April 25, the Respondent not only unduly prolonged and delayedthe negotiations on position descriptions, but brought them to a standstill afterMarch 17, (1) by Williams' putting off conferences with the Union's representa-tives on the Respondent's February 23 draft of position descriptions until March17, and (2) by' Williams' failure, despite his promises on March 17 and againon April 12, to revise these descriptions and to submit the revision to the Unionat a meeting to be called by him when the revision was ready.Since this refusal by the Respondent to bargain with the Union in good faithupon the position descriptions from February 14 to April 25 occurred morethan 6 months before November 8, the date upon which the original chargein this case was filed, it cannot itself be made the basis of a remedial orderagainst the Respondent 68As background, however, it does demonstrate, andtherefore may properly be considered as demonstrating, the Respondent's atti-tude of indifference to its obligation under the Act to attempt to reach an agree-ment with the Union as soon as possible,67 which again came to the surface onand after August 16, and, in similar manner, resulted in the Respondent's delayof negotiations on the salary rate issue.Thus, between August 16 and September 21, Williams again postponed meet-ing with the Union ostensibly to prepare himself for further negotiations.Al-though he had known since February that salary rate ranges were to be nego-tiated and had already expressed the Respondent's argument that the existingranges should be continued because they were equal to, or higher than, the Re-spondent's competitors' ranges, he told the Union's representatives in Augustand early September that he still had to make a salary range survey in supportof his argument and therefore could not meet with the Union on the issue untilthe end of September-more than a month after the preceding meeting.Not onlywas this an unreasonable excuse for postponing bargaining on the rate-rangequestion at this late date, but it also is apparent from the evidence that theRespondent failed to make and complete the survey within the time it reasonablyshould have taken.For, according to Williams' testimony, although, beginningon August 20, he and Whitney separately visited the 10 competitors for informa-tion on their rates, at least one of these visits was made as late as the middle ofSeptember, more than 4 weeks after the Respondent's last meeting with the Union.The undersigned finds that the Union's experience with the Respondent's earlier'delays in the negotiations on the position descriptions was repeated in the Re-esWhether the Respondent's progress with the drafting of acceptable position descrip-tions after May 31 was slower than it should have been, is a matter upon which therecord shedsno light.The evidence, though clearly to the effect that the Union con-tinued itsgeneral objection to the narrowness of the descriptions proposed by theRespondent, gives no details as to specific differences between the parties -on such points.It therefore affords nobasis forjudging the difficulty of the Respondent's task orestimating the time which it might reasonably have been expected to consume.56 Section10 (b) of the Act provides :... That no complaintshall issue based uponany unfair labor practice occurringmore thansixmonths prior to the filing of the charge with the Board and theservice of a copy thereof upon the person against whom such chargeismade. . . .57AmelsonMfg.,Co , 88 NLRB 761, 25 LRRM 1388;FloridaTelephoneCorp.,88 NLRB1429, 25LRRM1499;Sun OilCo., 89 NLRB, 833, 26 LRRM 1057;Lucerne Hide andTallow Co.,89NLRB 989, 26 LRRM 1076;ThePostPrintingand PublishingCo., 90NLRB 1820,26 LRRM 1396;PacificMills,91 NLRB 60, 26 LRRM 1453. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent's delay of negotiations on the salary rate-range issue, and that by thislatter delay from August 16 to September 21, the Respondent refused to bargainwith the Union in good faith, thereby violating Section 8 (a) (1) and (5) ofthe Act G8The undersigned also finds that at the meetings on September 21 and eitherSeptember 29 or 30 the Respondent refused to bargain in good faith on the salaryrate-range issue by refusing to disclose the information gathered by it in its wagerate survey.By Williams' statements to the Union's representatives, the Re-spondent had made the equivalence or superiority of its rate ranges over thoseof its competitors its primary argument for the continuation of the existingranges.Indeed, it had held off any meeting between August 16 and September21 in order to make the survey to support this argument.Yet, when the meetingon September 21 was held, and the Respondent was asked by the Union for theinformation which it had been given time to secure and which was the essentialbasis for its argument, it withheld it, thus depriving the Union of any possibilityof considering the Respondent's argument and bargaining intelligently on thematter .0In reaching these conclusions that the Respondent refused to bargain col-lectively with the Union in good faith, the undersigned has not given any weightto the preelection statements which were made in November 1948 by the Re-spondent's representatives and supervisors to various employees and which havebeen outlined in Section III A of this Report.Although these statements reflecta dislike on the part of these representatives of the Respondent to have the Unionrepresent the employees, they were made 5 months before the negotiations began.The undersigned therefore has judged the Respondent's conduct solely by whattranspired during the negotiations.On this basis alone, then, the undersignedhas found that the Respondent on and after August 16 refused to bargain ingood faith with the Union in violation of Section 8 (a) (1) and (5) of the Actby delaying negotiations on the salary rate-range issue and by refusing to dis-close to the Union the results of its salary rate-range survey which it contendedsupported its position that its existing-salary ranges should be continued.c.The discriminationUpon the facts found, it is clear that the Union called the strike which beganon September 29, 1949, because of the breakdown of its attempt to negotiate withthe Respondent on the salary rate-range issue.The undersigned has found thatthe Respondent in violation of Section.8 (a) (1) and (5) of the Act had refusedto bargain with the Union on this issue in the good faith required by the Act.'The undersigned therefore concludes that the strike was caused by the Respond-ent's unfair labor practices.It has been found that on November 21, 1949, the Union requested the Respond-ent to reinstate all the strikers but that the Respondent refused to do so. Sincethe strike was an unfair labor practice strike, the Union's request that allstrikers be returned to work was justified in spite of the 39 replacements whichthe Respondent had hired on November 7. The undersigned therefore finds that6s SeeBurgle Vinegar Company, 71NLRB 829;Aldora Mills, 79NLRB 1.69Aluminum Ore Company,39 NLRB 1286, 1296-1298, enforced inAluminumOre Com-pany v. N. L. R. B.,131F. 2d 485(C. A.7) ; N. L. R. B. V. J. H. Allison & Company,165 F. 2d 766 (C. A. 6), certiorari denied 335 U. S. 814, rehearing denied 335 U. S. 905;The Electric Auto-Lite Company,89 NLRB 1192;The B. F. Goodrich Company,89 NLRB1151;Yawman andErbeManufacturing Company,89 NLRB 881;GeneralControls Co.,88 NLRB 1341;SouthernSaddleryCo., 90 NLRB 1205;MontgomeryWard & Co., Inc.,00 NLRB 1244.0 WESTINGHOUSE ELECTRIC SUPPLY COMPANY445the Respondent was not justified in refusing to reinstate the strikers on Novem-ber 21, 1949, and that, by refusing, it discriminated against the 50 strikers namedin Appendix A, with respect to their hire and tenure of employment because oftheir participation in the strike, thereby interfering with, restraining, and coerc-ing itsemployees in the exercise of the rights guaranteed in Section 7 of the.Act,discouraging membership in the Union, and committing unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of the Act.The Respondent points out that the original charge which was filed by theUnion on November 8, 1949, alleged only that the Respondent had violated Sec-tion 8 (a) (1) and (5) of the Act, and that.the charge was amended by the Unionto include an additional allegation of discrimination in violation of Section 8 (a)(3) of the Act only on July 24, 1950, more than 6 months after November 21, 1949,the day upon which the undersigned has just found that the discrimination wascommitted.The Respondent therefore contends that under Section 10 (b) of theAct," the Board may not find that the Respondent discriminated against itsemployees at this early date in violation of Section 8 (a) (3).The Board, how-ever, has held that, under Section 10 (b), any unfair labor practice occurringwithin the 6-month period preceding the filing and service of an original charge,whether alleged in the charge or not, may be included in the complaint and;if proved, may become the basis of a finding of unfair labor practice and theissuance of a remedial order.81The undersigned accordingly rejects the Respond-ent's contention that Section 10 (b) bars the finding in the present case that theRespondent discriminated against the striking employees on November 21, 1949,in violation of Section 8 (a) (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent set forth in .Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (1), (3), and (5) of the Act, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.The undersigned has found that the Respondent discriminated against the 50strikers named in Appendix A by refusing to reinstate them on November 21,1949, to their former or substantially equivalent positions. It has further beenfound that on November 30, 1949, Joseph S. Burkett voluntarily informed theRespondent that he would not return to his job with the Respondent; that AliceH. Marrison and Margaret M. Koehler were reinstated to their former posi-lions on December 21, 1949, and February 13, 1950, respectively; that NerineL. Boyd was offered reinstatement to her former position by the Respondenton June 30, 1950; and that the prestrike jobs of Arthur E. Grieger and ShirleyMcKee were discontinued after the beginning of the strike.The undersignedwill therefore recommend that the Respondent offer to each of the persons named°Section 10(b) provides:.. . That no complaint shall issue based upon any unfair labor practice occurringmore than six months prior to the filing of the charge with the Board, and the serviceof a copy thereof upon the person against whomsuchcharge is made, . .'.41CatheyLumberCompany,86NLRB157;Tennessee Knitting Mills,Inc.,88NLRB 1103. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Appendix A, except Joseph S. Burkett, Alice H.Marrison,MargaretM. Koeh-ler,Nerine L. Boyd, Arthur E. Grieger, and Shirley McKee, immediate and fullreinstatement'tohis or her former or substantially equivalent position.Theundersigned will also recommend that the Respondent make whole each of thepersonsnamed in Appendix A, except Joseph S. Burkett, Arthur E. Grieger, andShirley McKee, for anylossof pay which each of them have suffered by reasonof the Respondent's discrimination against him or her by payment to each ofa sumof money equal to that which he or she normally would have earned aswages from November 21, 1949, to the date of the Respondent's offer of reinstate-ment,lesshis or her net earningsduringsaid period."Loss of pay shall becomputed on the basis of each separate calendar quarter or portion thereofduringthe period between November 21, 1949, to the date of a proper offer ofreinstatement.The quarterly periods, herein called quarters, shall begin withthe first day of January, April, July, and October.Loss of pay shall be deter-minedby deducting from a sum equal to that which each employee would--nor-mally have earned for each such quarter or portion thereof, his net earnings,if any, in any other employment during that period. Earnings in one particu-lar quarter shall have no effect upon the back-pay liability for any other quar-ter.°SItwill also be recommended that Respondent, upon reasonablerequest,make available to the Board and its agents all payroll and other records perti-nent to an analysisof the amountsdue asback pay.Upon the basis of the foregoing findings of fact and upon the entire record inthe case,the undersignedmakesthe following :CONCLUSIONS OF LAW1.Federation of Westinghouse Independent.Salaried Unions is a labororgani-zation admitting to membership employees of the Respondent.2.All salaried, office, and clerical employees of the Respondent at its Pitts-burgh, Pennsylvania, warehouse and office, excluding salesmen, sales specialistsand demonstrators, confidential secretaries, payroll supervisors, warehousemen,servicemen, truck drivers, -maintenance employees, watchmen, guards, profes-sionalemployees, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.3.Federation of Westinghouse Independent Salaried Unions is now, and duringall times material herein has been, the exclusive representative of all the em-ployees in the aforesaid appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.4.By refusing on August 16, 1949, and at all times thereafter, to bargain col-lectively with Federation of Westinghouse Independent Salaried Unions as theexclusive representative of its employees in the aforesaid appropriate unit, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) and (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of theemployees named in Appendix A, thereby discouraging membership in FederationofWestinghouse Independent Salaried Unions, the Respondent has engaged in,and is engaging in unfair labor practices within the meaning of Section 8 (a) (1)and (3) of the Act.6.By the above unfair labor practices and by otherwise interfering with, re-straining, and coercing its employeesin the exerciseof the rights guaranteed inCrossett Lumber Company,8 NLRB 440.F.W. Woolworth Company,90 NLRB 289. WESTINGHOUSEELECTRIC SUPPLY COMPANY447Section 7of the Act,the Respondent has engaged in and is engaging In unfairlabor practiceswithin themeaningof Section 8 (a) (1) of the Act.7.The aforesaidunfair labor practices are unfair labor practices affectingcommercewithin themeaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]Appendix ASTRIKERS NAMED IN THE COMPLAINT 1*(x)Mary Alice Allen*(x)Helen R.Bailey*(x)Gladys G. Baker(x) Sally L. BlackNerine L. Boyd*(x) PaulineR.Bozic* (x) William G.BrickerJoseph S. Burkett.*(x)Rhea H. Bush*(x)Lois L. DearthMilton L.Dierker*(x)Margaret E. EvansElaine C.Fleming* (x) Marjorie A. Fleming*(x)Harold E. FoxArthur E. Grieger*(x)Florence V. Heasley(x)Hilda R. Heil*(x)Esther B.Hoffman*(x)Lydia Z. JohnsonMargaret M. Koehler*(x)Dorothy A. (Kohler) Kucia*(x)June A. Landfried*(x)James G. Lyons.McCafferty*(x)Bessie A. McCallister*Shirley B. McKee*(x)M. Joan McQuistonAlice If.Marrison* (x) William C. Maglieri*(x)Anne O. MinzenbergHelen H. Nebel(x) James P.L'Connor(x)Harold J.Peterson.Pribila(x) John L.Pritchard*(x)Evelyn K. Reising*(x)Thomas A. Rodgersx)John W.Rush, Jr.* (x) Corinne E. Scheloski*(x)Joanna D. ScheloskiLouis G. Schmidt*(x)Helen M.Stader*Francis R. Stewart*(x)Donald R. Tebbs*(x)Marjorie L. Waddell* (x) Samuel A. Weller1The 50 persons listed in this Appendix are the strikers named in the complaint ashaving been discriminatorily discharged or refused reinstatement by the Respondent.Spellings and full names are given in accordance with the eviden,.u-l:vmarriage, theformer Dorothy A. Kohler has become Dorothy A.Kucia.The 41 names preceded by asterisks(*)are the names of those of tie strikers whomthe General Counsel in paragraph 10 of the complaint alleges to have been discriminatorilydischarged on November 7, 1949.According to the Respondent's answer and its letterto the Union on November 28, 1949, however, they were replaced by the hire of newemployees on November 7, 1949.The 39 names preceded by (x)'s are the names of those of he strikers who, accordingto the stipulation of counsel at the hearing and the Trial Ecaminer's fin.ling in this Report,werein factreplaced by the hire of new employees on November 7, 1949.It should be noted,therefore,(1) that those persons whose names are preceded onlyby an asterisk are strikers who the Respondent notified the Union were repiaced,but whoin fact were not replaced;and (2)that those persons whose names are preceded only byan (x) are strikers who werein factreplaced.but concerning whose replacement no noticewas given by the Respondent.